Exhibit 10.22

FIRST AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, GUARANTOR JOINDER AND

AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS

THIS FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, GUARANTOR
JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS dated as of June 3, 2019
(this “Amendment”), is entered into among THE GREENBRIER COMPANIES, INC., an
Oregon corporation (the “Borrower”), the Guarantors party hereto, the New
Subsidiary (as defined below), the Lenders party hereto and BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”). Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed thereto
in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrower, the Lenders party thereto and Bank of America, N.A., as
Administrative Agent are parties to that certain Fourth Amended and Restated
Credit Agreement, dated as of September 26, 2018 (as amended or modified from
time to time prior to the date hereof, the “Existing Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
and certain other Loan Documents as provided herein (the Existing Credit
Agreement, as so amended by this Amendment, the “Credit Agreement”).

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1.    Amendments. Effective upon satisfaction of the conditions precedent set
forth in Section 2 below:

(a)    the Existing Credit Agreement (but not the schedules and exhibits
thereto) is hereby amended and restated in its entirety as set forth in Annex A
attached hereto;

(b)    Schedule 2.01 of the Existing Credit Agreement is hereby amended and
restated in its entirety as set forth in Schedule 2.01 attached hereto;

(c)    a new Exhibit K is hereby added to the Existing Credit Agreement in the
form of Exhibit K attached hereto;

(d)    The following sentence is hereby added (i) as a new Section 27 to the
Subsidiary Guaranty, (ii) as a new Section 31 to the Security Agreement and
(iii) as a new Section 30 to the Pledge Agreement:

Acknowledgement. Section 10.23 of the Credit Agreement is incorporated herein by
reference mutatis mutandis.

(e)    Schedules 1, 2 and 3 of the Security Agreement and Schedule 1 of the
Pledge Agreement are hereby supplemented to include the information attached
hereto as Schedule 1.

2.    Effectiveness; Conditions Precedent. This Amendment shall be effective on
the date on which all the conditions set forth in this Section 2 have been
satisfied (such date, the “First Amendment Effective Date”):

(a)    receipt by the Administrative Agent of the following, each in form and
substance reasonably satisfactory to each of the Administrative Agent:

(i)    executed counterparts of this Amendment, each executed by each Loan Party
and each Lender;



--------------------------------------------------------------------------------

(ii)    favorable opinions of legal counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, dated as of the First Amendment
Effective Date; and

(iii)    (A) copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a Responsible Officer of such
Loan Party to be true and correct as of the First Amendment Effective Date;
(B) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party; and (C) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation;

(b)    the Administrative Agent and the Lenders shall have received (i) at least
five Business Days prior to the First Amendment Effective Date, all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act and (ii) at
least five Business Days prior to the First Amendment Effective Date, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower;

(c)    the Administrative Agent and the Lenders shall have received all accrued
fees and expenses required to be paid on the First Amendment Effective Date; and

(d)    the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the First
Amendment Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

3.    Joinder of New Subsidiary.

(a)    GBXL, LLC, an Oregon limited liability company (the “New Subsidiary”)
hereby acknowledges, agrees and confirms that, by its execution of this
Amendment, the New Subsidiary will be deemed to be a party to the Subsidiary
Guaranty, will be a “Guarantor” for all purposes of the Subsidiary Guaranty and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Subsidiary Guaranty. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Subsidiary Guaranty.
Without limiting the generality of the foregoing terms of this Section 3(a), the
New Subsidiary hereby jointly and severally together with the other

 

2



--------------------------------------------------------------------------------

Guarantors, guarantees to the Administrative Agent and the other holders of the
Guaranteed Obligations (as such term is defined in the Subsidiary Guaranty), as
provided in the Subsidiary Guaranty, the prompt payment of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.

(b)    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, the New Subsidiary will be deemed to be a party to
the Security Agreement, and shall have all the obligations of a “Debtor” (as
such term is defined in the Security Agreement) thereunder as if it had executed
the Security Agreement. The New Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Security Agreement. Without limiting generality of the
foregoing terms of this paragraph 3(b), the New Subsidiary hereby grants to the
Administrative Agent, for the benefit of the Administrative Agent and the other
holders of Secured Obligations (as such term is defined in the Security
Agreement), a continuing security interest in, and a right of set off against
any and all right, title and interest of the New Subsidiary in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the New Subsidiary.

(c)    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, the New Subsidiary will be deemed to be a party to
the Pledge Agreement, and shall have all the obligations of a “Debtor” (as such
term is defined in the Pledge Agreement) thereunder as if it had executed the
Pledge Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Pledge Agreement. Without limiting generality of the foregoing terms of this
paragraph 3(c), the New Subsidiary hereby grants to the Administrative Agent,
for the benefit of the Administrative Agent and the other holders of Secured
Obligations (as such term is defined in the Pledge Agreement), a continuing
security interest in, and a right of set off against any and all right, title
and interest of the New Subsidiary in and to the Pledged Collateral (as such
term is defined in Section 2 of the Pledge Agreement) of the New Subsidiary.

(d)    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the holders of the Secured Obligations (as such term is defined in the
Security Agreement) of the guaranty by the New Subsidiary under the Subsidiary
Guaranty upon the execution of this Amendment by the New Subsidiary.

4.    Ratification of Credit Agreement and other Loan Documents. Except as
specifically amended herein, all Loan Documents shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. The Loan
Parties acknowledge and consent to the terms set forth herein and agree that the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents or in any way impair, reduce or limit any of the obligations of
the Loan Parties under the Loan Documents, as amended hereby. This Amendment is
a Loan Document.

5.    Authority/Enforceability. Each Loan Party represents and warrants as
follows:

(a)    it has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Amendment;

(b)    this Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, subject to
applicable Debtor Relief Laws and general principles of equity;

 

3



--------------------------------------------------------------------------------

(c)    the execution, delivery and performance of this Amendment by each Loan
Party does not conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any (x)
with respect to the creation of any Lien (other than Permitted Liens),
Contractual Obligation or (y) with respect to any conflict, breach or
contravention or payment, Contractual Obligation, in each case, to which such
Loan Party is a party or affecting such Loan Party or the properties of such
Loan Party or any of its Subsidiaries, except to the extent as could not
reasonably be expected to have a Material Adverse Effect, or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Loan Party or its property is subject; and

(d)    the execution, delivery and performance by each Loan Party of this
Amendment does not (i) contravene the terms of its Organization Documents or
(ii) violate any material Law.

6.    Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that after giving effect to this
Amendment (a) the representations and warranties contained in Article V of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) on and as of the First Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects (or, if
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date, and (b) no Default exists or would result from the Credit
Extensions contemplated by this Amendment or from the application of the
proceeds thereof.

7.    Amendments; Counterparts/Facsimile. This Amendment shall not be construed
as a waiver of or consent to any further or future action on the part of the
Borrower that would require a waiver or consent of the Lenders or the
Administrative Agent. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this Amendment.

8.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

9.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.

11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

BORROWER:     THE GREENBRIER COMPANIES, INC.,     By:  

/s/ Justin Roberts

    Name: Justin Roberts     Title: Vice President, Corporate Finance and
Treasurer GUARANTORS:     GREENBRIER-CONCARRIL, LLC     GREENBRIER LEASING
COMPANY LLC     GREENBRIER RAIL SERVICES HOLDINGS, LLC     GREENBRIER RAILCAR
LEASING, INC.     GUNDERSON LLC     GUNDERSON MARINE LLC     GUNDERSON RAIL
SERVICES LLC     MERIDIAN RAIL ACQUISITION CORP.     MERIDIAN RAIL HOLDINGS
CORP.     By:  

/s/ Justin Roberts

    Name: Justin Roberts     Title: Vice President     GREENBRIER MANAGEMENT
SERVICES, LLC       By: GREENBRIER LEASING COMPANY LLC       Its: Sole Member  
    By:  

/s/ Justin Roberts

      Name: Justin Roberts       Title: Vice President     GUNDERSON SPECIALTY
PRODUCTS, LLC       By: GUNDERSON LLC       Its: Sole Member       By:  

/s/ Justin Roberts

      Name: Justin Roberts       Title: Vice President

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

  NEW SUBSIDIARY:   GBXL, LLC     By:  

/s/ Justin Roberts

    Name: Justin Roberts     Title: Vice President

 

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

  ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.,     By:  

/s/ Anthea Del Bianco

    Name: Anthea Del Bianco     Title: Vice President

 

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

  LENDERS:  

BANK OF AMERICA, N.A.,

as a Lender

    By:  

/s/ Michael Snook

    Name: Michael Snook     Title: Senior Vice President

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

MUFG UNION BANK, N.A.,

as a Lender

    By:  

/s/ Stephen Sloan

    Name: Stephen Sloan     Title: Director

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

FIFTH THIRD BANK,

as a Lender

    By:  

/s/ Michael Kratofil

    Name: Michael Kratofil     Title: Vice President

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

    By:  

/s/ Dawn Mace Moore

    Name: Dawn Mace Moore     Title: Senior Vice President

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

BANK OF THE WEST,

as a Lender

    By:  

/s/ John DeLaittre

    Name: John DeLaittre     Title: Director

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

as a Lender

    By:  

/s/ Adrienne Molloy

    Name: Adrienne Molloy     Title: Managing Director     By:  

/s/ Clifford Abramsky

    Name: Clifford Abramsky     Title: Managing Director

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

BRANCH BANKING AND TRUST COMPANY,

as a Lender

    By:  

/s/ Melinda Gulledge

    Name: Melinda Gulledge     Title: Assistant Vice President

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

WASHINGTON FEDERAL, N.A.,

as a Lender

    By:  

/s/ Jim Kennedy

    Name: Jim Kennedy     Title: Vice President & Senior Relationship Manager

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

CITIZENS BANK, N.A.,

as a Lender

    By:  

/s/ Darran Wee

    Name: Darran Wee     Title: Senior Vice President

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

GOLDMAN SACHS LENDING PARTNERS LLC,

as a Lender

    By:    

/s/ Ryan Durkin

    Name: Ryan Durkin     Title: Authorized Signatory

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO CREDIT AGREEMENT,



--------------------------------------------------------------------------------

   

COLUMBIA STATE BANK,

as a Lender

    By:    

/s/ Jeffrey M. Tuttle

    Name: Jeffrey M. Tuttle     Title: VP

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

   

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

    By:    

/s/ Mike Mitchell

    Name: Mike Mitchell     Title: Vice President

 

THE GREENBRIER COMPANIES, INC.

FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT,

GUARANTOR JOINDER AND AMENDMENT TO CERTAIN COLLATERAL DOCUMENTS



--------------------------------------------------------------------------------

ANNEX A

CONFORMED CREDIT AGREEMENT



--------------------------------------------------------------------------------

 

 

Published CUSIP Number: 39365MAA6 (deal)

39365MAB4 (revolver)

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 26, 2018

among

THE GREENBRIER COMPANIES, INC.,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Sole Bookrunner,

MUFG UNION BANK, N.A.,

as Syndication Agent,

and

BANK OF THE WEST,

BRANCH BANKING AND TRUST COMPANY,

FIFTH THIRD BANK

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01      Defined Terms

     1  

1.02      Other Interpretive Provisions

     34  

1.03      Accounting Terms

     35  

1.04      Exchange Rates; Currency Equivalents

     36  

1.05      Additional Alternative Currencies

     36  

1.06      Change of Currency

     37  

1.07      Times of Day; Rates

     37  

1.08      Letter of Credit Amounts

     38  

1.09      Divisions

     38  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     38  

2.01      Committed Loans

     38  

2.02      Borrowings, Conversions and Continuations of Committed Loans

     39  

2.03      Letters of Credit

     41  

2.04      Swing Line Loans

     49  

2.05      Security

     52  

2.06      Prepayments

     52  

2.07      Termination or Reduction of Commitments

     54  

2.08      Repayment of Loans

     55  

2.09      Interest

     55  

2.10      Fees

     56  

2.11      Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate

     57  

2.12      Evidence of Debt

     58  

2.13      Payments Generally; Administrative Agent’s Clawback

     58  

2.14      Sharing of Payments by Lenders

     60  

2.15      Increase in Revolving Commitments

     61  

2.16      Cash Collateral

     62  

2.17      Defaulting Lenders

     63  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     65  

3.01      Taxes

     65  

3.02      Illegality

     69  

3.03      Inability to Determine Rates

     70  

3.04      Increased Costs

     71  

3.05      Compensation for Losses

     72  

3.06      Mitigation Obligations; Replacement of Lenders

     73  

3.07      Successor LIBOR

     74  

3.08      Survival

     75  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     75  

4.01      Conditions of Initial Credit Extension

     75  

4.02      Conditions to all Credit Extensions (Other than the Borrowing of the
Term Loan on the American Railcar Acquisition Closing          Date)

     76  

4.03      Conditions to the Borrowing of the Term Loan

     77  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     80  

 

i



--------------------------------------------------------------------------------

Section

   Page  

5.01      Existence, Qualification and Power; Compliance with Laws

     80  

5.02      Authorization; No Contravention

     80  

5.03      Governmental Authorization; Other Consents

     80  

5.04      Binding Effect

     81  

5.05      Financial Statements; No Material Adverse Effect

     81  

5.06      Litigation

     81  

5.07      No Default

     81  

5.08      Ownership of Property; Liens

     82  

5.09      Environmental Compliance

     82  

5.10      Insurance

     82  

5.11      Taxes

     82  

5.12      ERISA Compliance

     82  

5.13      Subsidiaries; Equity Interests

     83  

5.14      Margin Regulations; Investment Company Act

     83  

5.15      Disclosure

     83  

5.16      Compliance with Laws

     84  

5.17      Intellectual Property; Licenses, Etc

     84  

5.18      Sanctions; Anti-Corruption

     84  

5.19      No EEA Financial Institution

     85  

ARTICLE VI AFFIRMATIVE COVENANTS

     85  

6.01      Financial Statements

     85  

6.02      Certificates; Other Information

     86  

6.03      Notices

     88  

6.04      Payment of Tax Obligations

     88  

6.05      Preservation of Existence, Etc

     88  

6.06      Maintenance of Properties

     89  

6.07      Maintenance of Insurance

     89  

6.08      Compliance with Laws

     90  

6.09      Books and Records

     90  

6.10      Inspection Rights

     90  

6.11      Use of Proceeds

     90  

6.12      [Reserved]

     91  

6.13      Additional Subsidiary Guarantors

     91  

6.14      Pledged Assets

     91  

6.15      Anti-Corruption Laws

     92  

ARTICLE VII NEGATIVE COVENANTS

     92  

7.01      Liens

     92  

7.02      Investments

     96  

7.03      Indebtedness

     97  

7.04      Fundamental Changes

     100  

7.05      Dispositions

     100  

7.06      Restricted Payments

     102  

7.07      Change in Nature of Business

     103  

7.08      Transactions with Affiliates

     103  

7.09      Burdensome Agreements

     103  

7.10      Use of Proceeds

     104  

7.11      Financial Covenants

     104  

7.12      [Reserved]

     105  

7.13      Sanctions; Anti-Corruption Laws

     105  

 

ii



--------------------------------------------------------------------------------

Section

   Page  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     105  

8.01      Events of Default

     105  

8.02      Remedies Upon Event of Default

     107  

8.03      Application of Funds

     108  

ARTICLE IX ADMINISTRATIVE AGENT

     109  

9.01      Appointment and Authority

     109  

9.02      Rights as a Lender

     110  

9.03      Exculpatory Provisions

     110  

9.04      Reliance by Administrative Agent

     111  

9.05      Delegation of Duties

     111  

9.06      Resignation of Administrative Agent

     111  

9.07      Non-Reliance on Administrative Agent and Other Lenders

     113  

9.08      No Other Duties, Etc

     113  

9.09      Administrative Agent May File Proofs of Claim; Credit Bidding

     113  

9.10      Collateral and Guaranty Matters

     114  

9.11      Treasury Management Agreements and Swap Contracts

     116  

9.12      ERISA Matters

     116  

ARTICLE X MISCELLANEOUS

     117  

10.01    Amendments, Etc

     117  

10.02    Notices; Effectiveness; Electronic Communication

     119  

10.03    No Waiver; Cumulative Remedies; Enforcement

     121  

10.04    Expenses; Indemnity; Damage Waiver

     122  

10.05    Payments Set Aside

     124  

10.06    Successors and Assigns

     124  

10.07    Treatment of Certain Information; Confidentiality

     129  

10.08    Right of Setoff

     130  

10.09    Interest Rate Limitation

     130  

10.10    Counterparts; Integration; Effectiveness

     130  

10.11    Survival of Representations and Warranties

     131  

10.12    Severability

     131  

10.13    Replacement of Lenders

     131  

10.14    Governing Law; Jurisdiction; Etc

     132  

10.15    Waiver of Jury Trial

     133  

10.16    USA PATRIOT Act Notice

     134  

10.17    Judgment Currency

     134  

10.18    Statutory Notice

     134  

10.19    No Advisory or Fiduciary Responsibility

     135  

10.20    Electronic Execution of Assignments and Certain Other Documents

     135  

10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     135  

10.22    Amendment and Restatement of Existing Credit Agreement

     136  

10.23    Acknowledgement Regarding any Supported QFCs

     136  

 

iii



--------------------------------------------------------------------------------

SCHEDULES   

1.01

  Existing Letters of Credit   

2.01

  Commitments and Applicable Percentages   

5.03

  Governmental Authorizations; Other Consents   

5.10

  Insurance   

5.13

  Subsidiaries and Other Equity Investments   

5.17

  IP Rights   

7.01

  Existing Liens   

7.02

  Existing Investments   

7.03

  Existing Indebtedness   

7.09

  Burdensome Agreements   

10.02    

  Administrative Agent’s Office; Certain Addresses for Notices    EXHIBITS   

       Form of

  

A

  Committed Loan Notice   

B

  Swing Line Loan Notice   

C

  Note   

D

  Compliance Certificate   

E

  Assignment and Assumption   

F

  Subsidiary Guaranty   

G 1-4

  U.S. Tax Compliance Certificate   

H

  Borrowing Base Certificate   

I

  Notice of Prepayment   

J

  Secured Party Designation Notice   

K

  Solvency Certificate   

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of September 26, 2018, among THE GREENBRIER COMPANIES, INC., an Oregon
corporation (the “Borrower”), each Lender (defined herein) from time to time a
party hereto and BANK OF AMERICA, N.A., as Administrative Agent.

INTRODUCTORY STATEMENT

The Borrower is a party to a certain Third Amended and Restated Credit Agreement
dated as of October 29, 2015 with certain Lenders and Bank of America, N.A., as
administrative agent for such Lenders (as amended, supplemented or otherwise
modified from time to time until (but not including) the date of this Agreement,
the “Existing Credit Agreement”), which credit agreement amended and restated a
certain Second Amended and Restated Credit Agreement dated as of June 30, 2011,
which credit agreement amended and restated a certain Amended and Restated
Credit Agreement dated as of November 7, 2006, which credit agreement amended
and restated a certain Credit Agreement dated as of June 29, 2005.

The parties to this Agreement desire to amend the Existing Credit Agreement as
set forth herein and to restate the Existing Credit Agreement in its entirety to
read as follows. This Agreement is not a novation of the Existing Credit
Agreement.

The Borrower has requested that the Lenders provide each of them with revolving
loans and letters of credit, and the Lenders are willing to do so on the terms
and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Account” has the meaning provided in Article 9 of the Uniform Commercial Code
in effect in New York as of the Closing Date and shall also include any rights
to payment evidenced by or constituting chattel paper (as defined in Article 9
of the Uniform Commercial Code in effect in New York as of the Closing Date).

“Administrative Agent” means Bank of America, acting as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Revolving Commitments of all the Lenders and
the Term Loan Commitments of all the Lenders.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Closing Date is $600,000,000.

“Agreement” means this Fourth Amended and Restated Credit Agreement.

“Alternative Currency” means each of (a) the Euro, (b) the Canadian Dollar,
(c) Sterling, (d) to the extent available to all Lenders, the Mexican Peso and
(e) each other currency (other than Dollars) that is approved in accordance with
Section 1.05.

“Alternative Currency Sublimit” means an amount equal to the lesser of
$50,000,000 and the amount available under the Revolver Ceiling. The Alternative
Currency Sublimit is part of, and not in addition to the Aggregate Revolving
Commitments.

“American Railcar Acquisition” means the acquisition by the Borrower or its
Subsidiaries of all or substantially all of the assets constituting the
“Manufacturing” business segment of American Railcar Industries, Inc. and the
other Acquired Assets (as defined in the American Railcar Acquisition
Agreement), in each case, pursuant to the American Railcar Acquisition
Agreement.

“American Railcar Acquisition Agreement” means that certain Asset Purchase
Agreement, dated as of April 17, 2019, among American Railcar Industries, Inc.,
the Borrower and GBXL (as amended or otherwise modified from time to time and
together with all schedules thereto).

“American Railcar Acquisition Closing Date” means the date that the American
Railcar Acquisition is consummated.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitments of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if the Aggregate Revolving Commitments have expired, then such
Applicable Percentage shall be determined based on the Applicable Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments, and (b) (i) during the Term Loan Availability Period, the
percentage (carried out to the ninth decimal place) of the aggregate Term Loan
Commitments represented by such Lender’s Term Loan Commitment at such time and
(ii) thereafter, with respect to such Lender’s portion of the outstanding Term
Loan at any time, the percentage (carried out to the ninth decimal place) of the
outstanding principal amount of the Term Loan held by such Lender at such time.
The Applicable Percentages of each Lender as of the First Amendment Effective
Date are set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption (or other document contemplated by this Agreement)
pursuant to which such Lender becomes a party hereto, as applicable. The
Applicable Percentages shall be subject to adjustment as provided in
Section 2.17.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Capitalization Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Rate

Pricing Level

  

Consolidated
Capitalization Ratio

  

Commitment Fee

  

Eurocurrency
Rate Loans +

Letters of Credit

  

Base Rate
Loans

1

   > 0.60:1.0    0.30%    2.00%    1.00%

2

   > 0.50:1.0 but £ 0.60:1.0    0.25%    1.75%    0.75%

3

   £ 0.50:1.0    0.20%    1.50    0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Capitalization Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then upon
request of the Required Lenders, Pricing Level 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and Pricing Level 1 shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
has been delivered pursuant to Section 6.02(b). The Applicable Rate in effect
from the First Amendment Effective Date through delivery of the Compliance
Certificate for the fiscal quarter ending on May 31, 2019 shall be determined
based upon Pricing Level 3.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
in each case (a) and (b) if such lease were accounted for as a capital lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended August 31, 2017, and
the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1⁄2 of 1%, (ii) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (iii) the Eurocurrency Rate plus 1.0%; provided that if
the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such “prime rate” announced by Bank of America shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, as of any date of determination, with respect to the
assets of the Loan Parties, the difference between (A) the sum of (i) the lesser
of (A) 85% of the Dollar amount of the net book value of the Perfected Lease
Assets and (B) 85% of the Dollar amount of the orderly liquidation value of the
Perfected Lease Assets (determined as of the most recent appraisal thereof),
(ii) 60% of the Dollar

 

4



--------------------------------------------------------------------------------

amount of the net book value of Unperfected Lease Assets (not to exceed
$15,000,000 in the aggregate), (iii) 80% of the Dollar amount of Eligible
Accounts, (iv) 50% of the Dollar amount of Eligible Inventory, and (v) 50% of
the Dollar amount of Eligible Property, Plant and Equipment minus (B) the
outstanding principal amount of the Term Loan on such date. Without limiting the
foregoing, Excluded Property shall not be included in the Borrowing Base.

“Borrowing Base Certificate” means a certificate in a form attached as Exhibit H
or other form reasonably acceptable to the Administrative Agent, which
calculates the Borrowing Base as of any date of determination.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and
(where applicable):

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Canadian Dollar” or “CDN$” means lawful currency of Canada.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Lenders, as collateral for L/C Obligations or obligations of
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the L/C Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any

 

5



--------------------------------------------------------------------------------

request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means September 26, 2018.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets and rights and interests in or to property
of the Loan Parties, whether tangible or intangible, in which a Lien is granted
or purported to be granted pursuant to the Loan Documents to secure any of the
Obligations.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

“Committed Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan or the Term Loan.

 

6



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA plus rent expense for the
period of the four prior fiscal quarters ending on such date to (b) Consolidated
Interest Charges (excluding (i) any non-cash impact associated with any equity
or equity-linked securities, and (ii) any prepayment premiums or penalties
associated with the voluntary prepayment or redemption of Indebtedness permitted
under Section 7.03 paid in cash by the Borrower or any of its Subsidiaries) plus
rent expense for such period. Solely for purposes of this definition, “rent
expense” shall include operating lease expense. Notwithstanding the foregoing,
the aggregate amount of prepayment premiums excluded from Consolidated Interest
Charges pursuant to the parenthetical in clause (b) of the preceding sentence,
together with the aggregate amount of consent fees added back to Consolidated
Net Income for purposes of calculating Consolidated EBITDA pursuant to clause
(a)(vi) of such definition, shall not exceed 3% of the outstanding principal
amount of the applicable Indebtedness permitted under Section 7.03 so prepaid or
redeemed. In addition, solely for purposes of this definition and in the sole
discretion of the Borrower, Consolidated EBITDA and Consolidated Interest
Charges shall include pro-forma adjustments to incorporate the financial results
of any entity acquired during the subject period by the Borrower or its
Subsidiaries.

“Consolidated Capitalization Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated Funded Indebtedness plus Stockholders’ Equity as of such date.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted (except in the
case of clause (vii)) in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) income tax expense or
benefit (net of income tax credits) as reported on the consolidated statement of
operations of the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) other extraordinary, unusual
or non-recurring charges, expenses or losses of the Borrower and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) non-cash stock compensation
expenses for such period which do not represent a cash item in such period or
any future period, (vi) consent fees (excluding fees to waive existing defaults)
paid to holders of Indebtedness permitted under Section 7.03, (vii) to the
extent not already included in Consolidated EBITDA, (A) any costs (including
fees and expenses) incurred to the extent indemnified or otherwise covered by a
third party (to the extent received by the Loan Parties during such period),
(B) any costs incurred with respect to liability or casualty events, to the
extent covered by insurance and received during such period, and (C) proceeds of
business interruption insurance received by the Borrower or any of its
Subsidiaries, (viii) costs, fees, expenses, charges and any one-time payments
made related to (A) the Loan Parties’ negotiation and entry into the Loan
Documents, or (B) any Permitted Acquisition or any debt or equity offering
(whether or not

 

7



--------------------------------------------------------------------------------

consummated) (ix) all unrealized non-cash losses under interest rate Swap
Contracts during such period, and (x) restructuring charges or expenses, whether
or not classified as restructuring charges or expenses under GAAP, including
integration costs, restructuring costs related to acquisitions and to closure or
consolidation of facilities or locations, facilities’ opening costs and other
business optimization expenses, curtailments or modifications to pension and
post-retirement employee benefit plans, retention or completion bonuses and any
expense related to any reconstruction, de-commissioning or reconfiguration of
fixed assets for alternate use; provided that the aggregate amount added back
pursuant to this clause (x) shall not exceed 5% of Consolidated EBITDA for such
period (determined prior to giving effect to such add-back) minus (b) to the
extent included in calculating such Consolidated Net Income, (i) extraordinary,
unusual or non-recurring income or gains of the Borrower and its Subsidiaries
increasing such Consolidated Net Income which does not represent a cash item in
such period or any future period and (ii) all unrealized non-cash gains under
interest rate Swap Contracts during such period, plus (c) the amount of cost
savings and operating expense reductions projected by the Borrower in good faith
to be realized (calculated on a Pro Forma Basis as though such items had been
realized on the first day of such period) by the Borrower and its Subsidiaries
as a result of actions taken or to be taken in connection with (and no later
than eighteen (18) months after the consummation of) a Permitted Acquisition
(which will be added to Consolidated EBITDA as so projected until fully realized
and calculated on a Pro Forma Basis as though such cost savings and operating
expense reductions had been realized on the first day of such period), net of
the amount of actual benefits realized during such period from such actions,
provided, that, (1) a duly completed certificate signed by a Responsible Officer
of the Borrower shall be delivered to the Administrative Agent certifying that
such net cost savings or operating expense reductions are reasonably
identifiable and/or reasonably anticipated to be realized as a result of actions
taken or to be taken within eighteen (18) months of such transaction or
notification by the Borrower to the Administrative Agent of such initiative, as
applicable, and are factually supportable and (2) no such addbacks shall be
permitted for any period after the eighteen-month anniversary of such Permitted
Acquisition. Notwithstanding the foregoing, (x) the aggregate amount of consent
fees added back to Consolidated Net Income for purposes of calculating
Consolidated EBITDA pursuant to clause (a)(vi) of the preceding sentence,
together with the aggregate amount of prepayment premiums excluded from
Consolidated Interest Charges pursuant to the parenthetical in clause (b) of the
first sentence of the definition of Consolidated Adjusted Interest Coverage
Ratio, shall not exceed 3% of the outstanding principal amount of the applicable
Indebtedness permitted under Section 7.03 so repaid or the holders of which have
been so compensated and (y) the aggregate amount of add-backs made pursuant to
clause (c) of the preceding sentence for such period shall not exceed an amount
equal to 15% of Consolidated EBITDA for such period (determined prior to giving
effect to such add-backs), and, in no event shall the maximum amount of such
addbacks with respect to the American Railcar Acquisition exceed $30,000,000.
For purposes of clarification, gains or losses on purchases or sales of
equipment in the ordinary course of the Borrower’s and its Subsidiaries’
business shall not constitute non-recurring income or expenses for purposes of
determining Consolidated EBITDA.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations of such Person for borrowed money
and all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all obligations of such Person to
pay the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business, advisory fees and any
earn-out obligation until such earn-out obligation is required to become a
liability on the balance sheet of such Person in accordance with GAAP); (c)
Indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including Indebtedness arising under
conditional sales or other title retention agreements), whether or not such
Indebtedness shall have been assumed by such Person or is limited in recourse;
provided, however, that if such Indebtedness is limited in recourse to the
property encumbered thereby, such Indebtedness shall be deemed to be equal to
the lesser of the (i) fair market value of such asset at such date of
determination and (ii) the amount of such Indebtedness; (d) capital leases and
Synthetic Lease Obligations; (e) all obligations of such Person to

 

8



--------------------------------------------------------------------------------

purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Equity Interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (f) all
Guarantees with respect to Indebtedness of the types specified in clauses
(a) through (e) above of another Person; and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which any Loan Party or any Subsidiary is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees (other than fees that are capitalized and
amortized over the life of a loan), prepayment fees, Swap Contract expenses or
breakage fees, charges and related expenses of the Borrower and its Subsidiaries
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary items) for that period; provided, however,
that, without duplication, Consolidated Net Income shall be calculated without
giving effect to (a) the cumulative effect of a change in accounting principles,
(b) any write-off of deferred financing costs incurred as a result of the
refinancing of Indebtedness, (c) purchase accounting adjustments required or
permitted by GAAP, (d) any non-cash net after-tax income or loss from operating
results of discontinued operations as determined by GAAP, and any after-tax
gains or losses from sales of discontinued operations, (e) any non-cash
impairment, charges or asset write-downs or write-offs (other than write-downs
or write-offs of current assets), and (f) the net income (or loss) for such
period of any Person that is not a Subsidiary; provided that Consolidated Net
Income of the Borrower and its Subsidiaries shall be increased by the amount of
dividends, distributions and other payments based on equity ownership that are
actually paid in cash to the Borrower or a Subsidiary in respect of such period,
in each case pursuant to GAAP.

“Consolidated Tangible Assets” means, as of any date, the book value of total
assets of the Borrower and its subsidiaries on a consolidated basis minus the
book value of intangible assets (including, for the avoidance of doubt,
goodwill), as determined in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

9



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.17(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable determination (in good faith) that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
L/C Issuer, the Swing Line Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination (in good faith) that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in a writing reasonably
satisfactory to the Administrative Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(c)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

10



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For purposes of clarification, the use of cash, cash
equivalents or money in the ordinary course of business or in a manner not
otherwise expressly prohibited by the terms of this Agreement, in each case,
shall not constitute a “Disposition” or to “Dispose” under this Agreement.

“Disqualified Equity Interest” means any Equity Interest of any Person that by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable at the option of the holder thereof) or upon the
happening of any event (a) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof or upon a “change of control” (as
defined therein) or an asset sale, so long as any rights of the holders thereof
upon the occurrence of such “change in control” or asset sale are subject to the
prior payment in full in cash of the Obligations (other than contingent
indemnification obligations and all Letters of Credit that remain outstanding
that have been Cash Collateralized or with respect to which other arrangements
satisfactory to the L/C Issuer have been made) and the termination of all
Commitments and the termination of this Agreement) or is mandatorily redeemable
in cash pursuant to a sinking fund obligation or otherwise, (b) is redeemable in
cash at the option of the holder thereof (unless at the sole option of the
issuer thereof or upon a “change of control” (as defined therein) or an asset
sale, so long as any rights of the holders thereof upon the occurrence of such
“change in control” or asset sale are subject to the prior payment in full in
cash of the Obligations (other than contingent indemnification obligations and
all Letters of Credit that remain outstanding that have been Cash Collateralized
or with respect to which other arrangements satisfactory to the L/C Issuer have
been made) and the termination of all Commitments and the termination of this
Agreement), or (c) requires or mandates the purchase, redemption, retirement,
defeasance or other similar payment (other than dividends) for cash (other than
in connection with or upon a “change of control” (as defined therein) or an
asset sale, so long as any rights of the holders thereof upon the occurrence of
such “change in control” or asset sale are subject to the prior payment in full
in cash of the Obligations (other than contingent indemnification obligations
and all Letters of Credit that remain outstanding that have been Cash
Collateralized or with respect to which other arrangements satisfactory to the
L/C Issuer have been made) and the termination of all Commitments and the
termination of this Agreement), in each case, on or prior to the date that is 91
days after the Maturity Date.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary (other than an Excluded Subsidiary)
that is organized under the laws of any political subdivision of the United
States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

11



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Account” means an Account owned by any Loan Party which satisfies all
of the following requirements:

(a)    the Account is a genuine obligation resulting from the sale or lease of
goods by, the rendition of services by or hire of vessels of by such Loan Party
to a Person (other than to a Subsidiary, Affiliate, SPE or Joint Venture) in the
ordinary course of business;

(b)    the Account is subject to a first priority perfected Lien to secure the
Obligations;

(c)    there are no conditions which must be satisfied before such Loan Party is
entitled to receive payment of the Account;

(d)    the account debtor has not asserted in writing any defense to payment and
has not asserted in writing any counterclaim or offset against the Borrower or
any Subsidiary;

(e)    to the extent any credit balance exists in favor of the account debtor,
such credit balance has been deducted from the Account balance;

(f)    except with respect to car hire receivables, such Loan Party has sent an
invoice or statement to the account debtor in the amount of the Account; and

(g)    Accounts arising from (i) contracts subject to performance or surety
bonds with respect to which contracts the account debtors have elected to have
the bonding company assume or provide for the assumption of the applicable Loan
Party’s performance obligations with respect thereto and (ii) any other
contracts with respect to which such bonding company described in clause (i) has
provided a surety or performance bond.

For purposes of this Agreement, the amount of any Eligible Account shall be
determined to be net of any portion thereof that is received by the Loan Parties
for the benefit of third parties and net of any lease payments owed by the Loan
Parties with respect to goods subleased by the Loan Parties to third parties.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Inventory” means all Inventory of the Loan Parties, including raw
materials, work-in-process, and finished goods, valued at the lower of cost (on
a FIFO basis) or market value, in accordance with GAAP, which satisfies all of
the following requirements:

(a)    the Inventory is owned by a Loan Party and is subject to a first priority
perfected Lien to secure the Obligations;

(b)    the Inventory is held for sale in the business of a Loan Party, is of
good and merchantable title, and is not obsolete, defective or unsalable;

(c)    the Inventory is covered by insurance to any extent required by any Loan
Document;

 

12



--------------------------------------------------------------------------------

(d)    the Inventory is not subject to any licensing agreement, trademark or
other proprietary right to which the applicable Loan Party is not subject or has
the benefit of, and which would prohibit or restrict its sale by the Lender to
third parties; and

(e)    the Inventory is stored in the United States or Canada.

“Eligible Property, Plant and Equipment” means the net book value of all owned
equipment (as defined in Article 9 of the Uniform Commercial Code in effect in
New York as of the Closing Date) and real property of the Loan Parties (i) which
has been pledged or, in the case of real property, mortgaged to the
Administrative Agent as security for the Obligations and against which the
Administrative Agent has obtained a first priority, perfected, and, in the case
of real property, title insured, security interest, (ii) which is located in the
United States and (iii) in the case of real property, with respect to which the
Administrative Agent has received, and is satisfied with the results of, an
appraisal for such real property and a Phase I environmental assessment.

“Environmental Laws” means any and all United States federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the Release or threatened Release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation by the Borrower or any
Subsidiary of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal by the Borrower or any Subsidiary
of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release by the Borrower or any Subsidiary of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of, or interest
in, (however designated) equity of such Person, including any preferred stock,
but excluding any debt security that is convertible into, or exchangeable for
Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

13



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means,

(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:    (i)
in the case of Eurocurrency Rate Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which comparable or successor rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at approximately 11:00 a.m., London time, determined two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; (ii) in the case of Eurocurrency Rate
Loan denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate, which
comparable or successor rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “CDOR Rate”) at
approximately 10:00 a.m. (Toronto, Ontario time) determined on the Rate
Determination Date with a term equivalent to such Interest Period; (iii) in the
case of Eurocurrency Rate Loan denominated in Mexican Pesos, the rate per annum
equal to the Interbanking Equilibrium Interest Rate (“TIIE”), or a comparable or
successor rate, which comparable or successor rate is approved by the
Administrative Agent, as published by Banco de Mexico in the Federation’s
Official Gazette (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 2:00 p.m. (Mexico City, Mexico time) determined on the Rate
Determination Date with a term equivalent to such Interest Period; and (iv) in
the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR Quoted
Currency (other than those specified above), the rate designated with respect to
such Alternative Currency at the time such Alternative Currency is approved by
the Administrative Agent and the Lenders pursuant to Section 1.05; and

(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR at approximately 11:00 a.m. London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate.”    Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Committed Loans denominated in an Alternative Currency must be Eurocurrency Rate
Loans.

 

14



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Accounts” means any deposit accounts, securities accounts or other
similar accounts (a) into which there are deposited no funds other than those
intended solely to cover wages for employees (and related contributions to be
made on behalf of such employees to health and benefit plans) plus balances for
outstanding checks for wages from prior periods; (b) constituting employee
withholding accounts and containing only funds deducted from pay otherwise due
to employees for services rendered to be applied toward the tax obligations of
such employees; (c) accounts maintained solely in trust for the benefit of third
parties and fiduciary purposes; (d) into which there are deposited no funds
other than those that are deposited for employee benefits (e.g. health
insurance, flexible spending, etc.); and (e) zero balance accounts.

“Excluded GBW Property” means any property of Borrower or a Subsidiary from time
to time that is (a) rail car repair, refurbishment and maintenance related real
and personal property (including (i) customer lists, goodwill and other
intangible assets, (ii) rail car repair business inventory (including
work-in-process), (iii) certain contracts, permits and agreements related
thereto and (iv) certain property leased related thereto) or Equity Interests in
Brandon Railroad LLC or other Subsidiaries, who at the time of transfer only
have assets or operations relating to railcar repair, refurbishment and
maintenance assets, and (b) leases or licenses relating to rail car repair,
refurbishment and maintenance assets; provided, however, if the aggregate book
value of “Excluded GBW Property” shall at any time exceed an amount equal to
$20,000,000 in the aggregate, such property that would otherwise be “Excluded
GBW Property” pursuant to this definition that exceeds such amount shall be
deemed to not be Excluded GBW Property for purposes of this Agreement.

“Excluded Property” means, collectively (a) any rights or interests under any
contract, lease, license, permit or agreement, including, without limitation,
interests in partnerships, joint ventures or other such non-wholly owned
Subsidiaries, if under the terms of such contract, lease, license, permit or
agreement, or applicable Law with respect thereto, the granting of a security
interest therein in the manner contemplated by the Loan Documents is prohibited
(except (i) where such prohibition has been waived or the consent of the other
party to such contract, lease, permit, license or agreement has been obtained or
(ii) to the extent that an otherwise applicable prohibition on such grant is
rendered ineffective by the Uniform Commercial Code or other applicable Laws),
(b) equipment and other assets subject to a capitalized lease or purchase money
Liens permitted under Section 7.01(j) or 7.01(s) that prohibit the granting of
any other Lien on such equipment or other assets; provided that such equipment
or other assets shall become Collateral upon release of such capitalized lease
or purchase money Lien, (c) any fixtures attached to real property that is
subject to a Lien permitted under Section 7.01(j) or 7.01(s), (d) Lease-Related
Assets that are subject to Liens securing Term Debt permitted under
Section 7.03(d) and to the extent that the terms of such Term Debt prohibit the
granting of any Lien on such assets to secure the Obligations; provided that
such assets shall not constitute Excluded Property at any time when such Lien is
not in effect, (e) any IP Rights for which a perfected Lien thereon is not
effected by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in the United States Copyright
Office or the United States Patent and Trademark Office, (f) unless otherwise
pledged as Collateral by the Loan Parties in their discretion, any personal
property (other than personal property described in clause (e) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code or evidenced by filings with the Surface Transportation Board,
(g) any intent-to-use applications for trademarks to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such applications under applicable Law,
(h) Equity Interests of any Foreign Subsidiary, to the extent that such Equity
Interests are not required to be (and have not been)

 

15



--------------------------------------------------------------------------------

pledged pursuant to Section 6.14, (i) Equity Interests in any Joint Venture
(including Greenbrier-GIMSA, LLC), SPE, or Managed Person to the extent and for
so long as either (y) the Organization Documents of such Joint Venture, SPE, or
Managed Person prohibit the granting of security interests therein in the manner
contemplated by the Loan Documents or (z) the terms of any financing
arrangements with respect to such Joint Venture, SPE, or Managed Person prohibit
the granting of Equity Interests therein in the manner contemplated by the Loan
Documents, (j) margin stock (within the meaning of Regulation U issued by the
Federal Reserve Bank), (k) Excluded Accounts (other than Excluded Accounts
described in clause (e) of the definition thereof), and (l) Excluded GBW
Property that is leased to GBW Railcar Services Holdings, L.L.C., a Delaware
limited liability company or its subsidiaries. Notwithstanding the foregoing,
“Excluded Property” shall not include any property pledged in accordance with
Section 6.14(c).

“Excluded Subsidiary” means (a) any Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code (a “CFC”), (b) any
direct or indirect Subsidiary all or substantially all of the assets of which
consist of, directly or indirectly, the Equity Interests in one or more CFCs and
(c) any Subsidiary that is owned directly or indirectly by a CFC (other than a
Subsidiary that is organized under the laws of any political subdivision of the
United States and that is treated as a C-corporation for federal income tax
purposes (a “Domestic C-Corp”) or that is owned directly or indirectly by a
Domestic C-Corp the income of which is treated for federal income tax purposes
as income of such Domestic C-Corp).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 28 of the
Security Agreement and any and all guarantees of such Loan Party’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Loan Party,
or grant by such Loan Party of a security interest, becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a Master
Agreement governing more than one Swap Contract, such exclusion shall apply to
only the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the Introductory
Statement hereto.

“Existing Letters of Credit” means those Letters of Credit listed on
Schedule 1.01.

 

16



--------------------------------------------------------------------------------

“Facility Office” means, with respect to any Lender, the office through which
such Lender will perform its obligations under this Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight United States federal funds
transactions with members of the Federal Reserve System, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Administrative Agent, and (c) if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Fee Letter” means the letter agreement, dated as of the Closing Date, among the
Borrower, the Administrative Agent and the Arranger.

“First Amendment Effective Date” means June 3, 2019.

“Flood Hazard Property” means any improved real property constituting Collateral
subject to a mortgage or deed of trust in favor of the Administrative Agent that
is in an area designated by the Federal Emergency Management Agency as having
special flood or mudslide hazards.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

17



--------------------------------------------------------------------------------

“GBXL” means GBXL, LLC, an Oregon limited liability company.

“Golden West Agreements” means the Re-marketing Agreement dated as of
November 19, 1987 among Southern Pacific Transportation Company, St. Louis
Southwestern Railway Company, Greenbrier Leasing Corporation and the Greenbrier
Railcar, Inc., the Amendment to Re-marketing Agreement among Southern Pacific
Transportation Company, St. Louis Southwestern Railway Company, Greenbrier
Leasing Corporation and Greenbrier Railcar, Inc. dated as of November 15, 1988,
the Amendment No. 2 to Re-marketing Agreement among Southern Pacific
Transportation Company, St. Louis Southwestern Railway Company, Greenbrier
Leasing Corporation and Greenbrier Railcar, Inc., and the Amendment No. 3 to
Re-marketing Agreement dated November 19, 1987 among Southern Pacific
Transportation Company, St. Louis Southwestern Railway Company, Greenbrier
Leasing Corporation and Greenbrier Railcar, Inc. dated as of March 5, 1991, in
each case as in effect on the Closing Date.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any Contractual Obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c).

“Immaterial Subsidiary” means, as of any date, any Subsidiary (a) whose total
assets, as of that date, are less than $5,000,000 and (b) whose total revenues
for the most recent twelve-month period do not exceed $5,000,000.

 

18



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
Guarantees, surety bonds and similar instruments;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business, advisory fees and any earn-out obligation until such earn-out
obligation is required to become a liability on the balance sheet of such Person
in accordance with GAAP);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided, however, that if such indebtedness is limited in recourse to
the property encumbered thereby, such indebtedness shall be deemed to be equal
to the lesser of (i) the fair market value of such asset at such date of
determination and (ii) the amount of such indebtedness;

(f)    capital leases and Synthetic Lease Obligations;

(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Disqualified Equity Interest in
such Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

 

19



--------------------------------------------------------------------------------

“Intercreditor Agreement” means (a) that certain Amended and Restated
Intercreditor Agreement, dated as of the date hereof, among the Administrative
Agent and the administrative agent under that certain $225,000,000 Term Debt
agreement among Greenbrier Leasing Company LLC, the lenders party thereto and
Bank of America, as administrative agent, and (b) any other intercreditor
agreement contemplated by Section 6.14(e).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date that is seven
(7) days, one, two, three or six months thereafter (or in the case of a
Eurocurrency Rate Loan denominated in Mexican Pesos, twenty-eight or ninety-one
days thereafter) in each case, subject to availability for the applicable
interest rate, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower any and
consented to by all the Lenders; provided that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date.

“Inventory” has the meaning provided in Article 9 of the Uniform Commercial Code
in effect in New York as of the Closing Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property of, or a line of
business or division of, another Person. For purposes of covenant compliance,
the amount of any Investment made by any Person shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment less all cash returns, cash dividends and cash distributions
(or the fair market value of any non-cash returns, dividends and distributions)
received by such Person from such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

 

20



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.

“Joint Venture” means a Person or other legal arrangement which meets the
following criteria: (a) it is a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) formed by the
Borrower or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person and (b) the Borrower and its
Subsidiaries directly or indirectly own less than 75% of the Equity Interests.

“Judgment Currency” has the meaning specified in Section 10.17.

“Laws” means, collectively, all international, foreign, United States federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing of Revolving Loans. All L/C Borrowings shall
be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, (b) solely to the extent that Bank of
America is unable or unwilling to issue such Letters of Credit hereunder, any
other Lender with a Revolving Commitment that upon request of the Borrower
agrees to issue one or more Letters of Credit hereunder, as issuer of such
Letters of Credit, and/or (c) any successor issuer of Letters of Credit
hereunder. The term “L/C Issuer” when used with respect to a Letter of Credit or
the L/C Obligations relating to a Letter of Credit shall refer to the L/C Issuer
that issued such Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts with respect to Letters of Credit, including L/C
Borrowings. For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.08. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

21



--------------------------------------------------------------------------------

“Lease-Related Assets” means (1) locomotives, rail cars, rolling stock, marine
barges and other surface transportation equipment (and any accessions and
attachments thereto) that are leased, or are held for lease, by a Loan Party to
third Persons, (2) the accounts, chattel paper, documents, instruments, general
intangibles (but excluding intellectual property) and commercial tort claims
arising from or relating to the lease, sale, exchange or other disposition of
the foregoing locomotives, rail cars, rolling stock, marine barges and other
surface transportation equipment or evidencing rights in any of the assets
described in clauses (1), (2), (3) and/or (4) of this definition, (3) the books
and records relating or pertaining to or evidencing the foregoing and (4) the
proceeds and products of the foregoing assets described in clauses (1), (2)
and/or (3) above.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that becomes a “Lender” in accordance with
this Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such affiliate. Unless the context otherwise requires each
references to a Lender shall include its applicable Lending Office.

“Letter of Credit” means a standby or sight draft commercial letter of credit
issued under this Agreement providing for the payment of cash upon the honoring
of a presentation thereunder. Letters of Credit may be issued in Dollars or in
Alternative Currencies. Notwithstanding anything to the contrary contained
herein, a letter of credit (other than the Existing Letters of Credit) issued by
an L/C Issuer other than Bank of America shall not be a “Letter of Credit” for
purposes of the Loan Documents until such time as the Administrative Agent has
been notified in writing of the issuance thereof by the applicable L/C Issuer
and has confirmed with such L/C Issuer that there exists adequate availability
under the Revolver Ceiling to issue such letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” means any letter of credit fee payable by the Borrower to
the Administrative Agent, for the account of the Lenders, pursuant to
Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of $100,000,000
or the amount available under the Revolver Ceiling. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. As of the Closing Date, the Letter of Credit Sublimit of the L/C
Issuer is set forth on Schedule 2.01.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Rate” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may

 

22



--------------------------------------------------------------------------------

be appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).

“LIBOR Quoted Currency” means Dollars, Euros, Sterling and any other Alternative
Currency for which there is a published LIBOR rate with respect thereto, in each
case as long as there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means (a) this Agreement, (b) each Note, (c) each Issuer
Document, (d) the Fee Letter, (e) the Subsidiary Guaranty, (f) the Security
Agreement, (g) the Pledge Agreement, (h) any Intercreditor Agreement and
(i) each other security agreement, pledge, deed of trust, mortgage or other
document purporting to create a Lien on the Collateral. Loan Documents shall not
include Swap Contracts or Treasury Management Agreements.

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

“Managed Person” means any entity for which a Loan Party provides management or
other services but with respect to which neither the Borrower nor any Subsidiary
has any ownership interest.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
or results of operations of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of the Loan Parties taken as a whole to
perform their material obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which
they are a party.

“Material Contractual Obligation” means, with respect to any Person, (i) each
Contractual Obligation to which such Person is a party involving aggregate
consideration payable to or by such Person of an amount equal to or greater than
the Threshold Amount (other than purchase orders in the ordinary course of the
business of such Person), and (ii) all other contracts or agreements, the loss
of which could reasonably be expected to result in a Material Adverse Effect.

 

23



--------------------------------------------------------------------------------

“Maturity Date” means June 3, 2024; provided, however, that (i) if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day
and (ii) if the Borrower’s existing 2.875% convertible senior notes remain
outstanding as of November 1, 2023, the Maturity Date shall be November 1, 2023.

“Mexican Peso” means the lawful currency of Mexico.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Multiemployer Plan” means any employee benefit plan of the type subject to and
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition, Debt
Issuance or Recovery Event, net of (a) direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or reasonably estimated by Borrower to be payable
as a result thereof, (c) in the case of any Disposition or any Recovery Event,
the amount necessary to retire any Indebtedness secured by a Permitted Lien
(ranking senior to any Lien of the Administrative Agent) on the related
property, (d) the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by
Borrower), provided that, upon the reversal of any such reserve, the amount of
such reserve shall be included in the calculation of Net Cash Proceeds,
(e) amounts reasonably and in good faith provided as a reserve, in accordance
with GAAP, in respect of any retained liabilities or purchase price adjustments,
or under any indemnification obligations, associated therewith, provided that,
upon the reversal of such reserve, the amount of such reserve shall be included
in the calculation of Net Cash Proceeds, and (f) proceeds of business
interruption insurance; it being understood that “Net Cash Proceeds” shall
include any cash or cash equivalents received upon the sale or other disposition
of any non-cash consideration received by the Borrower or any Subsidiary in any
Disposition, Debt Issuance or Recovery Event.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
directly affected Lenders in accordance with the terms of Section 10.13 and
(b) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit C.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

24



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (ii) all costs and expenses in
connection with the enforcement or collection of the obligations that are
reimbursable by any Loan Party under the terms of any Loan Document. The
foregoing shall also include (a) all obligations under any Swap Contract between
any Loan Party and any Lender or Affiliate of a Lender that is permitted to be
incurred pursuant to Section 7.03(c) (other than any Swap Contract that is
subject to a Lien permitted by Section 7.01(i)); provided, however, that the
“Obligations” of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party and (b) all obligations under any Treasury Management
Agreement between any Loan Party and any Lender or Affiliate of a Lender.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursement of
Unreimbursed Amounts.

 

25



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Perfected Lease Assets” means those certain lease-related assets, including,
but not limited to, rail cars, marine barges and other surface transportation
equipment, and related chattel paper, of the Borrower, or of Subsidiary
Guarantors, which have been pledged to the Administrative Agent, for the benefit
of the holders of the Obligations, as security for the Obligations, and against
which the Administrative Agent, for the benefit of the holders of the
Obligations, has obtained a first priority, perfected security interest.

“Permitted Acquisition” means: (x) the American Railcar Acquisition provided
that the conditions set forth in Section 4.03 are satisfied (or waived) in
accordance with the terms thereof and (y) any other Investment consisting of the
acquisition by the Borrower or a Subsidiary Guarantor, in a single transaction
or in a series of related transactions, of either (a) all or any substantial
portion of the property of, or a line of business or division of, another Person
or (b) at least a majority of the Voting Stock of another Person, in each case
whether or not involving a merger or consolidation with such other Person (any
such transaction, an “Acquisition”), provided, that (i) the property acquired
(or the property of the Person acquired) in such Acquisition is a business, or
those assets of a business, of the type that would not result in a violation of
Section 7.07, (ii) in the case of an Acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (iii) the Borrower
shall have delivered to the Administrative Agent a certificate demonstrating
that, upon giving effect to such Acquisition, the Loan Parties would be in
compliance with the financial covenants set forth in Section 7.11 on a Pro Forma
Basis for the period most recently ended for which financial statements have
been delivered pursuant to Section 6.01, (iv) the representations and warranties
made by the Loan Parties in each Loan Document shall be true and correct in all
material respects (or, if qualified by materiality or Material Adverse Effect,
in all respects) at and as if made as of the date of

 

26



--------------------------------------------------------------------------------

such Acquisition (after giving effect thereto), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if qualified
by materiality or Material Adverse Effect, in all respects) as of such earlier
date, (v) if such transaction involves the purchase of an interest in a
partnership between a Loan Party as a general partner and entities unaffiliated
with the Borrower as the other partners, such transaction shall be effected by
having such equity interest acquired by a corporate holding company directly or
indirectly wholly-owned by such Loan Party newly formed for the sole purpose of
effecting such transaction, and (vi) immediately after giving effect to such
Acquisition, there shall be at least $25,000,000 of undrawn availability under
the Aggregate Revolving Commitments and the Revolver Ceiling.

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 7.01.

“Permitted Transfers” means Dispositions permitted by Section 7.05 (other than
Sections 7.05(h), (p), (q), (t) and (u)).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means that certain Fourth Amended and Restated Pledge
Agreement, dated as of the Closing Date, among the Loan Parties party thereto
and the Administrative Agent.

“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 7.11 (including for purposes of determining the Applicable
Rate) or as otherwise specified by this Agreement, that any adjustments in
connection with a Permitted Acquisition or other Investment permitted by
Section 7.02 that results in a Person becoming a Subsidiary shall be deemed to
have occurred as of the first day of the most recent four fiscal quarter period
preceding the date of such transaction for which the Borrower was required to
deliver (and has delivered) financial statements pursuant to Section 6.01(a) or
(b). In connection with the foregoing, (a) income statement items attributable
to the Person or property acquired shall be included to the extent relating to
any period applicable in such calculations to the extent (i) such items are not
otherwise included in such income statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (ii) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(b) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction shall be deemed to have been incurred as of the
first day of the applicable period.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

27



--------------------------------------------------------------------------------

“Qualified Equity Interests” means the Equity Interests that are not
Disqualified Equity Interests.

“Railcar Sales in the Ordinary Course of Business” means the Disposition of
locomotives, rail cars, rolling stock, marine barges and other surface
transportation equipment (and any accessions and attachments thereto) in the
ordinary of course of business or as may be consistent with past practice, in
each case, as permitted by Section 7.05.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, or the L/C Issuer.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Register” has the meaning specified in Section 10.06(c).

“Related Indemnified Party” means with respect to any Indemnitee (a) any
Controlling Person or Controlled Affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee, (c) the
respective agents and advisors or other representatives of such Indemnitee, in
the case of this clause (c), acting on behalf of or at the instruction of such
Indemnitee; provided, that each reference to a Controlled Affiliate or
Controlling Person in this definition pertains to a Controlled Affiliate or
Controlling Person involved in the negotiation, syndication, administration and
enforcement of this Agreement.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration
into, onto or through the environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as at any date of determination, Lenders holding in
the aggregate more than 50% of (a) the Dollar amount of the unfunded Commitments
and the outstanding Committed Loans, L/C Obligations and participations therein
or (b) if the Commitments have been terminated, the Dollar amount of the
outstanding Committed Loans, L/C Obligations and participations therein. The
unfunded Commitments of, and the outstanding Committed Loans, L/C Obligations
and participations therein held or deemed held by, any Defaulting Lender shall
be disregarded in determining Required Lenders at any

 

28



--------------------------------------------------------------------------------

time; provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.

“Resignation Effective Date” has the meaning specified in Section 9.06.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, controller or assistant controller,
secretary or assistant secretary, treasurer or assistant treasurer of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s and any Subsidiary’s stockholders,
partners or members (or the equivalent Person thereof) other than, in any case,
(a) dividends or distributions payable to the Borrower or a Subsidiary
Guarantor, (b) a dividend or distribution payable or other payment made solely
in (i) shares in any other class of Equity Interests not constituting
Disqualified Equity Interests, with terms that are not materially more
favorable, taken as a whole and in the good faith determination of the Borrower,
than the Equity Interests with respect to which such dividend, distribution or
other payment was made or (ii) shares of any class of common Equity Interests.

“Revaluation Date” means (a) with respect to any Committed Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, and (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, (iv) in the case of the Existing Letters of Credit, the Closing Date
and (v) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

“Revolver Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Revolving Commitments pursuant to Section 2.07(a), and (c) the
date of termination of the Revolving Commitment of each Lender to make Revolving
Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

 

29



--------------------------------------------------------------------------------

“Revolver Ceiling” means the amount that is the lesser of (a) the Aggregate
Revolving Commitments and (b) the amount available under the Borrowing Base.

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption or other documentation pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Revolving Loan” has the meaning specified in Section 2.01(a). Subject to the
definition of “Base Rate Loan”, Revolving Loans may be denominated in Dollars or
Alternative Currencies.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit J.

“Security Agreement” means that certain Fourth Amended and Restated Security
Agreement, dated as of the Closing Date, among the Loan Parties party thereto
and the Administrative Agent.

“SPE” means any Person that is a direct or indirect, special purpose subsidiary
of the Borrower that engages in no activities other than those reasonably
related to or in connection with the entering into of transactions described in
Section 7.05, including lease securitization, structured finance or syndication
transactions, and/or in acquiring, managing, marketing, remarketing, leasing
and/or selling rail cars and which is designated by the board of directors of
the Borrower as an SPE; provided (a) that neither the Borrower nor any
Subsidiary (i) shall provide any Guarantee or other credit support to such
Person, (ii) shall have any contract, agreement, arrangement or understanding
with such Person other than on terms that are fair and reasonable and that are
no less favorable to the Borrower or such Subsidiary than could be obtained from
an unrelated Person (other than representations, warranties and covenants
(including those relating to servicing) entered into in the ordinary course of
business in connection with a transactions contemplated by Section 7.05(f),
including lease securitization, structured finance or syndication transactions),
and (iii) shall have any obligation to maintain or preserve such Person’s
financial condition or to cause such Person to achieve certain levels of
operating results and (b) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of such Person shall be recourse to the
Borrower or its Subsidiaries (other than representations, warranties and
covenants (including those relating to servicing) entered into in the ordinary
course of business in connection with a transactions contemplated by
Section 7.05(f), including lease securitization, structured finance or
syndication transactions).

 

30



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Acquisition Agreement Representations” means such of the
representations made by American Railcars Industries, Inc. in the American
Railcar Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the Borrower (or its Affiliates) have the right
(taking into account any applicable cure provisions) to terminate its (or its
Affiliates’) obligations under the American Railcar Acquisition Agreement, or
the right not to consummate the American Railcar Acquisition, as a result of a
breach of such representations in the American Railcar Acquisition Agreement.

“Specified Representations” means the representations and warranties of the
Borrower set forth in (i) Sections 5.01(a), 5.01(b)(ii), 5.02 (other than
5.02(b)), 5.04, 5.07 (but only the second sentence thereof as it applies to no
Event of Default under Section 7.13) and 5.14 of this Agreement, (ii) the
solvency certificate delivered pursuant to Section 4.03(g), and (iii) subject to
the second sentence of Section 4.03(f)(iv) and the last paragraph of
Section 6.13, Section 4(d) of the Security Agreement (as it relates to the
assets acquired pursuant to the American Railcar Acquisition).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Sterling” and “£” means the lawful currency of the United Kingdom.

“Stockholders’ Equity” means, as of any date of determination, consolidated
stockholders’ equity of the Borrower and its Subsidiaries (as reported as “Total
equity – Greenbrier” on the consolidated balance sheet of the Borrower, which
shall not include equity attributable to non-controlling interests) as of that
date determined in accordance with GAAP but excluding any non-cash impact of
(i) goodwill impairment charges, (ii) increases (or decreases) from accumulated
other comprehensive income (or loss) and (iii) the issuance of any equity or
equity-linked securities.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. For purposes of the Loan Documents, the term “Subsidiary” shall
not include any “SPE”, any “Managed Person” or any “Joint Venture”.

“Subsidiary Guarantors” means, collectively, Greenbrier-Concarril, LLC,
Greenbrier Leasing Company LLC, Greenbrier Management Services, LLC, Greenbrier
Railcar Leasing, Inc., Greenbrier Rail Services Holdings, LLC, Gunderson LLC,
Gunderson Marine LLC, Gunderson Rail Services LLC,

 

31



--------------------------------------------------------------------------------

Gunderson Specialty Products, LLC, Meridian Rail Acquisition Corp., and Meridian
Rail Holdings Corp. and each other Subsidiary that becomes a Subsidiary
Guarantor after the Closing Date in accordance with Section 6.13.

“Subsidiary Guaranty” means the Fourth Amended and Restated Subsidiary Guaranty
made by each of the Subsidiary Guarantors in favor of the Administrative Agent
and the Lenders, substantially in the form of Exhibit F.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America, or any successor Swing Line Lender
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Loan Borrowing pursuant
to Section 2.04(b), which shall be substantially in the form of Exhibit B or
such other form as approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of $25,000,000 and the
amount available under the Revolver Ceiling. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments. As of the Closing
Date, the Swing Line Sublimit of the Swing Line Lender is set forth on Schedule
2.01.

 

32



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Debt” has the meaning specified in Section 7.03(d).

“Term Loan” has the meaning specified in Section 2.01(b).

“Term Loan Availability Period” means the period from and including the First
Amendment Effective Date to the earliest of (a) the date of termination of all
of the Term Loan Commitments pursuant to Section 2.07(b), (b) the consummation
of the American Railcar Acquisition with or without the funding of the Term
Loan, (c) the date of the termination of the American Railcar Acquisition
Agreement by the Borrower or with the Borrower’s consent, prior to the closing
of the American Railcar Acquisition, (d) the public announcement of the
abandonment of the American Railcar Acquisition by the Borrower (or any of its
Affiliates) and (e) the End Date (as defined in the American Railcar Acquisition
Agreement as in effect on April 17, 2019).

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate principal amount of the Term Loan
Commitments of all of the Lenders as in effect on the First Amendment Effective
Date is $300,000,000.

“Threshold Amount” means $25,000,000.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services, credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”) and other cash management services.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

33



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unperfected Lease Assets” means those certain lease-related assets, including,
but not limited to, rail cars, marine barges and other surface transportation
equipment, and related chattel paper, of the Borrower, or of Subsidiary
Guarantors, which have been pledged to the Administrative Agent, for the benefit
of the holders of the Obligations, as security for the Obligations, but for
which the Administrative Agent, for the benefit of the holders of the
Obligations, has not received a first priority, perfected security interest.

“Unreimbursed Amount” means, with respect to any drawing under a Letter of
Credit that is not reimbursed by the Borrower in accordance with
Section 2.03(c)(i), the amount of such unreimbursed drawing.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to

 

34



--------------------------------------------------------------------------------

refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.

(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)    Calculations; Consolidation of Variable Interest Entities.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 7.11 (including for purposes
of determining the Applicable Rate) shall be made on a Pro Forma Basis. All
references herein to consolidated financial statements of the Borrower and its
Subsidiaries or to the determination of any amount for the Borrower and its
Subsidiaries on a consolidated basis or any similar reference shall, in each
case, be deemed to include each variable interest entity (other than any such
entity that is an SPE) that the Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein. Notwithstanding the foregoing, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, any change in GAAP requiring leases which
were previously classified as operating leases to be treated as capitalized
leases shall be ignored for the purpose of determining Indebtedness hereunder
and such leases shall continue to be treated as operating leases for such
purpose consistent with GAAP as in effect on the Closing Date.

 

35



--------------------------------------------------------------------------------

1.04    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the L/C Issuer, as applicable.

(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars but such Committed Borrowing, Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency equivalent of such Dollar amount (rounded to
the nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

1.05    Additional Alternative Currencies.

(a)    The Borrower may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders obligated to make Credit Extensions in such currency; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

(b)    Any such request shall be made to the Administrative Agent not later than
8:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be

 

36



--------------------------------------------------------------------------------

made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Lenders that would be obligated to make Credit
Extensions denominated in such requested currency consent to making Eurocurrency
Rate Loans in such requested currency and the Administrative Agent and such
Lenders reasonably determine that a Eurocurrency Rate is available to be used
for such requested currency, the Administrative Agent shall so notify the
Borrower and (i) the Administrative Agent and such Lenders may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (ii) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans. If the Administrative Agent and the L/C Issuer consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Borrower and (A) the Administrative
Agent and the L/C Issuer may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (B) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

1.06    Change of Currency.

(a)    The obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Committed Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.

(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.07    Times of Day; Rates.

 

37



--------------------------------------------------------------------------------

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.

1.08    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

1.09    Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans.

(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Revolver Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Revolver Ceiling, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and (iii) the aggregate Outstanding Amount
of all Revolving Loans denominated in Alternative Currencies shall not exceed
the Alternative Currency Sublimit. Within the limits of each Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), prepay under Section 2.06, and reborrow
under this Section 2.01(a). Each Borrowing of Revolving Loans shall be made as
provided in Section 2.02 below. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, provided, however, all
Borrowings made on the Closing Date shall be made as Base Rate Loans.

 

38



--------------------------------------------------------------------------------

(b)    Term Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term Loan”) to
the Borrower in Dollars on the American Railcar Acquisition Closing Date in an
amount not to exceed such Lender’s Term Loan Commitment. Amounts repaid on the
Term Loan may not be reborrowed. The Term Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, or a combination thereof, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Committed Loans.

(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent which
may be given by: (A) telephone or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Committed Loan Notice. Each Committed Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Committed Loans that are Eurocurrency Rate Loans denominated in Dollars or of
any conversion of any such Eurocurrency Rate Loans denominated in Dollars to
Base Rate Committed Loans, (ii) four Business Days (or five Business Days in the
case of a Special Notice Currency) prior to the requested date of any Borrowing
or continuation of Committed Loans that are Eurocurrency Rate Loans denominated
in Alternative Currencies, and (iii) on the requested date of any Borrowing of
Committed Loans that are Base Rate Committed Loans. Notwithstanding the
foregoing, if the Borrower wishes to request Eurocurrency Rate Loans having an
Interest Period other than seven (7) days, one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) four Business Days prior to the requested date of such Borrowing, conversion
or continuation of Committed Loans that are Eurocurrency Rate Loans denominated
in Dollars, or (ii) five Business Days (or six Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Committed Loans that are Eurocurrency Rate Loans
denominated in Alternative Currencies, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., on the applicable Business Day specified in the immediately preceding
sentence for which a request for such a Borrowing, conversion or continuation
must be received, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, in connection
with any conversion or continuation of the Term Loan, if less, the entire
principal thereof then outstanding). Except as provided in Sections 2.03(c) and
2.04(c), each Committed Borrowing of or conversion to Base Rate Committed Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, in connection with any conversion or continuation of the
Term Loan, if less, the entire principal thereof then outstanding). Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Committed Loans to be borrowed. If the Borrower fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars. If the Borrower fails to specify a Type of
Committed

 

39



--------------------------------------------------------------------------------

Loan in a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Committed Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Committed Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Committed Loan may be converted
into or continued as a Committed Loan denominated in a different currency, but
instead must be prepaid in the original currency of such Committed Loan and
reborrowed in the other currency.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 11:00 a.m., in the
case of any Committed Loan denominated in Dollars (or 1:00 p.m. in the case of a
Base Rate Committed Loan), and not later than the Applicable Time specified by
the Administrative Agent in the case of any Committed Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, (x) if such Borrowing is the initial Credit Extension,
Section 4.01 and (y) if such Borrowing is the Borrowing of the Term Loan,
Section 4.03), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to a Borrowing of Revolving Loans
denominated in Dollars is given by the Borrower, the Borrower has outstanding
L/C Borrowings, then the proceeds of such Borrowing, first, shall be applied to
the payment in full of any such L/C Borrowings, and, second, shall be made
available to the Borrower as provided above.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Committed Loans that are Eurocurrency Rate Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.

 

40



--------------------------------------------------------------------------------

(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) eight Interest Periods
in effect with respect to Revolving Loans and (ii) five Interest Periods in
effect with respect to the Term Loan.

2.03    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
or its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Revolving Outstandings shall not exceed the Revolver Ceiling, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii)    The L/C Issuer shall not issue any Letter of Credit, if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless (x) all the Lenders that have Revolving Commitments have
approved such expiry date or (y) the L/C Issuer has approved such Letter of
Credit and such Letter of Credit is required to be Cash Collateralized pursuant
to Section 2.16 from and after the Letter of Credit Expiration Date.

(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally

 

41



--------------------------------------------------------------------------------

or such Letter of Credit in particular or shall impose upon the L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than (1)
$100,000, in the case of a commercial Letter of Credit, and (2) $250,000, in the
case of a standby Letter of Credit;

(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;

(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or

(G)    any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)    The L/C Issuer shall not be under any obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith. The L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

42



--------------------------------------------------------------------------------

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 10:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided

 

43



--------------------------------------------------------------------------------

that any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date (except that the expiry date may
extend up to one year beyond the Letter of Credit Expiration Date provided that,
as of the Letter of Credit Expiration Date, the subject Letter of Credit is Cash
Collateralized pursuant to Section 2.16); provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. On a monthly basis, the L/C Issuer shall deliver to the
Administrative Agent a complete list of all outstanding Letters of Credit issued
by the L/C Issuer as provided in Section 2.03(f).

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that it will reimburse the L/C Issuer in
Dollars. In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 12:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time in the case of a Letter of Credit, the Administrative Agent shall
promptly notify each Lender of the Honor Date, the Unreimbursed Amount
(expressed in Dollars in the amount

 

44



--------------------------------------------------------------------------------

of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Revolving Loans (which will be Base Rate Committed
Loans) to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Revolving Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). In
no event may the Borrower extend the time for reimbursing any drawing under a
commercial Letter of Credit by obtaining a banker’s acceptance from the L/C
Issuer. Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 10:00 a.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is Base Rate Committed Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Revolving Loans that are Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery of a Committed Loan Notice). No such making of
an L/C Advance shall relieve or

 

45



--------------------------------------------------------------------------------

otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) and in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any

 

46



--------------------------------------------------------------------------------

transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary;

provided, that nothing in this Section 2.03(e) shall be deemed a waiver of the
third and fourth sentences in Section 2.03(f).

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer. The Borrower shall be conclusively
deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter

 

47



--------------------------------------------------------------------------------

of Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer shall provide to the Administrative Agent a list of outstanding
Letters of Credit (together with amounts) issued by it on a monthly basis (and
upon the request of the Administrative Agent); the Administrative Agent shall
provide a copy of such list to any Lender and the Borrower upon request. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.

(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any Law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such Law or practice.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage, in Dollars, a Letter of Credit Fee (i) for each
commercial Letter of Credit equal to 0.125% per annum

 

48



--------------------------------------------------------------------------------

times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit, and (ii) for each standby Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.08. Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each standby Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. Subject to the penultimate sentence of this subsection (i), the Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate specified
in the Fee Letter, computed on the Dollar Equivalent of the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the L/C
Issuer, computed on the Dollar Equivalent of the amount of such increase, and
payable upon the effectiveness of such amendment, and (iii) with respect to each
standby Letter of Credit, at the rate per annum specified in the Fee Letter,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
in respect of any Letter of Credit shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.08. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect; such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of its Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

2.04    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender shall, in reliance upon the agreements of the other Lenders
set forth in this Section

 

49



--------------------------------------------------------------------------------

2.04, make loans to the Borrower in Dollars (each a “Swing Line Loan”) from time
to time on any Business Day during the Revolver Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Revolving
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Commitment; provided, however, that
(i) after giving effect to any Swing Line Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolver Ceiling, and (B) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Commitment, (ii) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan and (iii) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.06, and
reborrow under this Section 2.04. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each Swing Line Loan Notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of $100,000 and integral multiples of $100,000 in
excess thereof, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in Same Day Funds.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a
Revolving Loan that is a Base Rate Committed Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding; such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes

 

50



--------------------------------------------------------------------------------

hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office for Dollar-denominated payments not
later than 10:00 a.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Revolving Loan that is a Base Rate
Committed Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing of Revolving Loans in accordance with Section 2.04(c)(i),
the request for Revolving Loans that are Base Rate Committed Loans submitted by
the Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
such Swing Line Loan and each such Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

 

51



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on its Swing Line Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of its Swing Line Loans directly
to the Swing Line Lender.

2.05    Security.

All Obligations of the Borrower under this Agreement and all other Loan
Documents shall be secured by the Collateral in accordance with the Loan
Documents.

2.06    Prepayments.

(a)    Voluntary Prepayments of Committed Loans. The Borrower may, upon delivery
of a Notice of Loan Prepayment from the Borrower to the Administrative Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that such notice must be received by
the Administrative Agent not later than 10:00 a.m. (A) three Business Days prior
to the requested date of prepayment of Committed Loans that are Eurocurrency
Rate Loans denominated in Dollars, (B) four Business Days (or five Business Days
in the case of a Special Notice Currency) prior to the requested date of
prepayment of Committed Loans that are Eurocurrency Rate Loans denominated in
Alternative Currencies, (C) on the requested date of prepayment of Base Rate
Committed Loans. Any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof and (D) any prepayment of the Term Loan shall be applied ratably to the
remaining principal amortization payments (excluding the final payment due on
the Maturity Date). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt

 

52



--------------------------------------------------------------------------------

of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Subject
to Section 2.17, each such prepayment shall be applied to the applicable
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.

(b)    Voluntary Prepayments of Swing Line Loans. The Borrower may, upon notice
to the Swing Line Lender (with a copy to the Administrative Agent), at any time
or from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 10:00 a.m. on
the date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c)    Revolver Ceiling. If the Administrative Agent notifies the Borrower at
any time that the Total Revolving Outstandings at such time exceed the Revolver
Ceiling, then, within two Business Days after receipt of such notice, the
Borrower shall prepay Committed Loans, prepay Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
the Revolver Ceiling; provided, however, the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless,
after the prepayment in full of all Committed Loans and Swing Line Loans, the
Total Revolving Outstandings exceed the Revolver Ceiling.

(d)    Alternative Currency Sublimit. If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Committed Loans
denominated in Alternative Currencies at such time exceeds the Alternative
Currency Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Borrower shall prepay its Committed Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

(e)    Dispositions and Recovery Events. The Borrower shall prepay the Term Loan
as hereinafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds received by any Loan Party or any Subsidiary from all Dispositions
(other than (i) Permitted Transfers and (ii) any Disposition (or series of
related Dispositions) for Net Cash Proceeds not exceeding $5,000,000) and
Recovery Events (other than any Recovery Event for Net Cash Proceeds not
exceeding $5,000,000) to the extent such Net Cash Proceeds are not reinvested in
assets (excluding current assets as classified by GAAP) that are useful in the
business of the Borrower and its Subsidiaries within 360 days (or enters into a
binding commitment thereof within said 360 day period and subsequently makes
such reinvestment within an additional 120 days thereafter) of the date of such
Disposition or Recovery Event (it being understood that such prepayment shall be
due immediately upon the expiration of such 360 day period (or after expiration,
as applicable, of an additional 120 days thereafter)). Such prepayment shall be
applied ratably to the remaining principal amortization payments (excluding the
final payment due on the Maturity Date).

(f)    Debt Issuances. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Term Loan as

 

53



--------------------------------------------------------------------------------

hereinafter provided in an aggregate amount equal to 100% of such Net Cash
Proceeds. Such prepayment shall be applied to the Term Loan (ratably to the
remaining principal amortization payments but specifically excluding the final
principal repayment installment on the Maturity Date).

(g)    Limitations. Notwithstanding any other provision of Section 2.06 to the
contrary, to the extent that all or any of the Net Cash Proceeds giving rise to
a mandatory prepayment pursuant to Section 2.06(e) is attributable to a
Disposition or Recovery Event by or of a Foreign Subsidiary or non-wholly owned
Subsidiary, such mandatory prepayment (x) will be limited to the extent such
mandatory prepayment would, in the reasonable good faith judgment of the
Borrower, result in adverse tax consequences (that are not de minimis and taking
into account foreign tax benefits, if any) and/or (y) shall be subject to
permissibility under (A) local law (including financial assistance, corporate
benefit, restrictions on repatriating or upstreaming of cash intra-group and the
fiduciary and statutory duties of the directors of the relevant Subsidiaries)
and (B) organizational document restrictions (including as a result of minority
ownership) and restrictions in other material agreements not entered into for
purposes of avoiding such mandatory prepayments. Further, there will be no
requirement to make any prepayment with respect to any portion of any required
prepayment to the extent that the Borrower determines that the Borrower or any
of its Subsidiaries could reasonably be expected to suffer adverse tax or cost
consequences (that are not de minimis) as a result of repatriating or
upstreaming cash to make such prepayments (including the imposition of
withholding taxes) or would reasonably be expected to give rise to risk of
liability for the directors of such Subsidiaries; provided that the Borrower and
its Subsidiaries shall take commercially reasonable actions to permit
repatriation of the Net Cash Proceeds subject to such mandatory prepayments
without violating local law or incurring adverse tax consequences (that are not
de minimis and taking into account foreign tax benefits, if any) in the
reasonable good faith judgment of the Borrower, but shall not otherwise be
subject to further limitations as a result of such restrictions. Notwithstanding
the foregoing, any prepayments made after application of the foregoing proviso
shall be net of any costs, expenses or taxes incurred by the Borrower or any of
its Subsidiaries arising as a result of compliance with such proviso and the
Borrower or any of its Subsidiaries shall be permitted to make, directly or
indirectly, a Restricted Payment to its Affiliates in an amount sufficient to
cover any tax liability of such Affiliate, or to reimburse any costs or expenses
incurred by such Affiliate, as a result thereof or in connection therewith.

2.07    Termination or Reduction of Commitments.

(a)    Revolving Commitments. The Borrower may upon notice to the Administrative
Agent, terminate and/or from time to time permanently reduce the Aggregate
Revolving Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $1,000,000 or any whole multiple of $1,000,000 (or, if
the remainder, such lesser amount) in excess thereof, (iii) the Borrower shall
not terminate or reduce the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit, the Swing Line Sublimit or the Alternative Currency
Sublimit exceeds the amount of the Aggregate Revolving Commitments, such Letter
of Credit Sublimit, Swing Line Sublimit or Alternative Currency Sublimit, as
applicable, shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of Revolving Commitments. The amount of any such
Revolving Commitment reduction shall not be applied to the Alternative Currency
Sublimit or the Letter of Credit Sublimit unless otherwise specified by

 

54



--------------------------------------------------------------------------------

the Borrower. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each affected Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Revolving Commitments shall be paid on the effective date of
such termination.

(b)    Term Loan Commitments.

(i)    The Borrower may upon notice to the Administrative Agent, terminate
and/or from time to time permanently reduce the Term Loan Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of Term Loan Commitments. Any reduction of the Term
Loan Commitments shall be applied to the Term Loan Commitment of each affected
Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Term Loan Commitments shall be paid on
the effective date of such termination.

(ii)    The Term Loan Commitments shall automatically terminate on the earlier
of (A) the Borrowing thereof or (B) the expiration of the Term Loan Availability
Period.

2.08    Repayment of Loans.

(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.

(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.

(c)    Commencing with the first full fiscal quarter ended after the American
Railcar Acquisition Closing Date, the Borrower shall repay to the Lenders on the
last day of each March, June, September and December thereafter, an amount equal
to the sum of (i) 1.25% of the original principal amount of the Term Loan funded
on the American Railcar Acquisition Closing Date (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.06,
unless accelerated sooner pursuant to Section 8.02); provided, however, that the
final principal repayment installment of the Term Loan shall be repaid on the
Maturity Date and in any event shall be in an amount equal to the aggregate
principal amount of Term Loan outstanding on such date; provided, further, that
(i) if any principal repayment installment to be made by the Borrower (other
than principal repayment installments on Eurocurrency Rate Loans) shall come due
on a day other than a Business Day, such principal repayment installment shall
be due on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be and (ii) if any
principal repayment installment to be made by the Borrower on a Eurocurrency
Rate Loan shall come due on a day other than a Business Day, such principal
repayment installment shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such principal repayment
installment into another calendar month, in which event such principal repayment
installment shall be due on the immediately preceding Business Day.

2.09    Interest.

 

55



--------------------------------------------------------------------------------

(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Committed Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a calculation that is less than zero,
such calculation shall be deemed zero for purposes of this Agreement.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the written request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.10    Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)    Commitment Fees.

(i)    Revolving Commitments. The Borrower shall pay to the Administrative Agent
for the account of each Lender with a Revolving Commitment in accordance with
its Applicable Percentage, a commitment fee in Dollars equal to the Applicable
Rate times the actual daily amount by which the Aggregate Revolving Commitments
exceed the sum of (i) the Outstanding Amount of Revolving Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17. The commitment fee shall accrue at all times during the Revolver
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable

 

56



--------------------------------------------------------------------------------

quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Revolver Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(ii)    Term Loan Commitments. The Borrower shall pay to the Administrative
Agent for the account of each Lender with a Term Loan Commitment in accordance
with its Applicable Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount of the aggregate Term Loan
Commitments, subject to adjustment as provided in Section 2.17. The commitment
fee shall accrue at all times during the period commencing on June 17, 2019 and
ending on the last day of the Term Loan Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with June 30, 2019, and on the
last day of the Term Loan Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(b)    Other Fees.

(i)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts, the fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Committed Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Capitalization Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Capitalization Ratio would have

 

57



--------------------------------------------------------------------------------

resulted in higher pricing for such period, the Borrower shall promptly and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.09(b) or under Article VIII.

2.12    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender to the Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b)    In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.13    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, (i) all
payments by the Borrower hereunder (except with respect to principal of and
interest on Loans denominated in an Alternative Currency) shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 1:00 p.m. on the date specified herein, and (ii) all
payments by the Borrower hereunder with respect to principal and interest on
Loans denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in such Alternative Currency and in Same
Day Funds not later than the Applicable Time specified by the Administrative
Agent on the dates specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due from the
Borrower under this Agreement be made in the United States. If, for any

 

58



--------------------------------------------------------------------------------

reason, the Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, the Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 1:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

59



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.16, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

60



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15    Increase in Revolving Commitments.

(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Revolving
Commitments by an amount (for all such requests) not exceeding $50,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000. At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Commitment.

(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Persons that qualify as Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

(d)    Effective Date and Allocations. If the Aggregate Revolving Commitments
are increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects (or, if qualified by materiality or Material Adverse Effect, in all
respects) on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or, if qualified
by materiality or Material Adverse Effect, in all respects) as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists. The Borrower
shall prepay any of its Revolving Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the

 

61



--------------------------------------------------------------------------------

extent necessary to keep the outstanding Revolving Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Revolving Commitments under this Section.

(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 10.01 to the contrary.

2.16    Cash Collateral.

(a)    Certain Credit Support Events. If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority (other than, in the case of
priority, Liens permitted by Section 7.01(l)) security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations under any of this Section 2.16 or
Sections 2.03, 2.05 or 2.17 shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan

 

62



--------------------------------------------------------------------------------

Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 (or Section 4.03, if applicable) were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving

 

63



--------------------------------------------------------------------------------

Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
commitment fee payable under Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender). (B) Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.16. With respect to any Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (b) below, (y) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that such reallocation does not cause any Non-Defaulting Lender’s portion of the
Total Revolving Outstandings to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(c)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuer agree in writing that a Defaulting Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no

 

64



--------------------------------------------------------------------------------

adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i)    Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of any Loan Party or the Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or the Borrower, then the Administrative Agent or the
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection
(e) below.

(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any such required withholding or the making of all such required
deductions (including such deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii)    If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

65



--------------------------------------------------------------------------------

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)    Tax Indemnifications. (i) The Borrower shall, and does hereby indemnify
each Recipient, and shall make payment in respect thereof within ten days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error. The Borrower shall, and does hereby indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or the Borrower in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

66



--------------------------------------------------------------------------------

(e)    Status of Lenders; Tax Documentation.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such

 

67



--------------------------------------------------------------------------------

Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in
United States federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. Additionally, the Borrower shall promptly deliver to
the Administrative Agent or any Lender, as the Administrative

 

68



--------------------------------------------------------------------------------

Agent or such Lender shall reasonably request, on or prior to the Closing Date,
and in a timely fashion thereafter, such documents and forms required by any
relevant taxing authorities under the Laws of any jurisdiction, duly executed
and completed by the Borrower, as are required to be furnished by such Lender or
the Administrative Agent under such Laws in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection the payment of which would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to any such Credit
Extension or continue Eurocurrency Rate Loans in the affected currency or
currencies or to convert Base Rate Committed Loans to Eurocurrency Rate Loans,
shall be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest

 

69



--------------------------------------------------------------------------------

rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender, shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

3.03    Inability to Determine Rates.

(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine in
good faith that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the

 

70



--------------------------------------------------------------------------------

Impacted Loans under clause (a)(i) of this Section, (2) the Administrative Agent
or the Required Lenders notify the Borrower that such alternative interest rate
does not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

3.04    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e) or
the L/C Issuer);

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

71



--------------------------------------------------------------------------------

(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay to such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any other reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, absent manifest error), which shall be due and payable on
each date on which interest is payable on such Loan, provided the Borrower shall
have received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional costs from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
costs shall be due and payable 10 days from receipt of such notice.

(f)    Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such Mandatory Costs.
Such amount shall be expressed as a percentage rate per annum and shall be
payable on the full amount of the applicable Obligations.

3.05    Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

72



--------------------------------------------------------------------------------

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan on the date or in the amount notified by the Borrower;

(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extensions in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower, such Lender or the L/C Issuer, as applicable,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender or the L/C Issuer, as applicable, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or the L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or if any Lender gives a notice pursuant to
Section 3.02 (which has not been revoked) and, in each case, the

 

73



--------------------------------------------------------------------------------

Lender has declined or is unable to designate a different lending office in
accordance with Section 3.06(a) which results in the elimination of the amounts
payable pursuant to Section 3.01 and Section 3.04, the Borrower may replace such
Lender in accordance with Section 10.13.

3.07    Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 10.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

74



--------------------------------------------------------------------------------

3.08    Survival.

All of the obligations of the Borrower under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder and the resignation or replacement of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension.

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)    The Administrative Agent’s receipt of the following, each properly
executed by a Responsible Officer of the signing Loan Party (where applicable),
each dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement, the Security Agreement, the
Pledge Agreement and the Subsidiary Guaranty;

(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing, as
applicable in their respective jurisdictions of formation;

(v)    such executed documents as the Administrative Agent may reasonably
require to perfect the Lenders’ first priority security interest in the
Collateral, subject to the Liens set forth in Schedule 7.01, including notices
of grants of security interests in intellectual property to be filed with the
United States Patent and Trademark Office or United States Copyright Office,
filings with the United States Surface Transportation Board and stock transfer
powers;

(vi)    favorable opinions of Paul Hastings LLP and Tonkon Torp LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender;

(vii)    a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Loan Parties and
the validity against the Loan Parties of the Loan Documents, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that,
except as otherwise provided in Section 5.03, no such consents, licenses or
approvals are so required;

 

75



--------------------------------------------------------------------------------

(viii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect.

(b)    At least five days prior to the Closing Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification in relation to the Borrower.

(c)    Any fees required to be paid on or before the Closing Date shall have
been paid.

(d)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to all Credit Extensions (Other than the Borrowing of the
Term Loan on the American Railcar Acquisition Closing Date).

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than (i) a Committed Loan Notice requesting only a conversion
of Committed Loans to the other Type, or a continuation of Eurocurrency Rate
Loans or (ii) the Committed Loan Notice requesting the Borrowing of the Term
Loan on the American Railcar Acquisition Closing Date) is subject to the
following conditions precedent:

(a)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, if qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, if qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

 

76



--------------------------------------------------------------------------------

(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.

(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than (i) a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurocurrency Rate Loans or (ii) the Committed Loan Notice
requesting the Borrowing of the Term Loan) submitted by the Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

4.03    Conditions to the Borrowing of the Term Loan.

The obligation of each Lender to honor the Committed Loan Notice requesting the
initial Borrowing of the Term Loan is subject only to the satisfaction (or
waiver by the holders of a majority of the Term Loan Commitments) of the
following conditions precedent:

(a)    Since April 17, 2019, there shall not have been a “Business Material
Adverse Effect” (as defined in the American Railcar Acquisition Agreement as in
effect on April 17, 2019).

(b)    The American Railcar Acquisition shall have been consummated, or
substantially concurrently with the borrowing of the Term Loan shall be
consummated, in all material respects in accordance with the terms of the
American Railcar Acquisition Agreement, without giving effect to any
modifications or amendments thereto or consents or waivers thereto by the
Borrower or any of its Affiliates that are material and adverse to the Lenders
(in their respective capacities as such) or BOFA Securities, Inc.. without the
prior consent of BOFA Securities, Inc. (such consent not to be unreasonably
withheld, delayed or conditioned). For purposes of the foregoing condition, it
is hereby understood and agreed that (i) any change in the purchase price in
connection with the American Railcar Acquisition shall not be deemed to be
material and adverse to the interests of the Lenders and BOFA Securities, Inc.;
provided, that, (A) any reduction of the purchase price shall be allocated to a
reduction in any amounts to be funded under the Term Loan and (B) any increase
in purchase price shall be funded by equity contributions by the Borrower, and
(ii) any change to the definition of “Business Material Adverse Effect” shall be
deemed material and adverse to the Lenders and BOFA Securities, Inc. and shall
require the consent of BOFA Securities, Inc. (not to be unreasonably withheld,
delayed or conditioned). The Administrative Agent shall have received a
fully-executed copy of the American Railcar Acquisition Agreement (with all
schedules and exhibits thereto), together with any amendments, modifications,
waivers or consents thereunder, certified to be true and complete by a
Responsible Officer of the Borrower.

(c)    The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document shall
be made on the American Railcar Acquisition Closing Date; provided that, at the
time of, and after giving effect to the initial

 

77



--------------------------------------------------------------------------------

Borrowing of the Term Loan, only the Specified Representations shall be true and
correct in all material respects (or, if qualified by materiality or Material
Adverse Effect, in all respects), except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (or, if qualified by materiality or
Material Adverse Effect, in all respects) as of such earlier date.

(d)    The Specified Acquisition Agreement Representations shall be true and
correct in all material respects (or in all respects if already qualified by
materiality) on the American Railcar Acquisition Closing Date.

(e)    Substantially concurrently with the borrowing of the Term Loan, either
(i) the Seller Business Indebtedness, including the Opco Credit Agreement (each
as defined in the American Railcar Acquisition Agreement as in effect on
April 19, 2019) shall have been repaid in full or (ii) the Target Subsidiaries
shall be released from all of their obligations (other than customary contingent
indemnification obligations) under the Seller Business Indebtedness, including
the Opco Credit Agreement, and, in either case, all liens relating thereto shall
have been terminated.

(f)    Subject to the last paragraph of Section 6.13:

(i)    each Domestic Subsidiary (other than Immaterial Subsidiaries) to be
acquired pursuant to the American Railcar Acquisition shall have executed and
delivered a joinder agreement contemplated by Section 23 of the Subsidiary
Guaranty and Section 25 of the Security Agreement (each such Domestic
Subsidiary, a “Target Subsidiary”);

(ii)    the Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
as to the Organization Documents from Responsible Officers of each Target
Subsidiary in substantially the form of those delivered on the Closing Date
pursuant to Section 4.01(a)(iii);

(iii)    the Administrative Agent shall have received certificates of existence
or good standing, as applicable, with respect to each of the Target Subsidiaries
in their respective jurisdictions of formation, each dated as of a date
reasonably acceptable to the Administrative Agent but in any event no earlier
than thirty (30) days prior to the American Railcar Acquisition Closing Date;

(iv)    the Administrative Agent shall have received such executed documents as
the Administrative Agent may reasonably require to perfect the Lenders’ first
priority security interest in the Collateral to be acquired in the American
Railcar Acquisition, including such notices of grants of security interests in
intellectual property to be filed with the United States Patent and Trademark
Office or United States Copyright Office which may be effected without the
filing of an assignment to GBXL, filings with the United States Surface
Transportation Board and stock transfer powers as may be requested by the
Administrative Agent. Notwithstanding the foregoing or any other provision in
any Loan Documents to the contrary, to the extent a perfected security interest
in any Collateral acquired pursuant to the American Railcar Acquisition (the
security interest in respect of which cannot be perfected by means of the filing
of a UCC financing statement, the making of a federal intellectual property
filing which may be effected without the filing of an assignment to GBXL or
delivery of possession of Equity Interests or other certificated security owned
by any Loan Party to the extent constituting “certificated

 

78



--------------------------------------------------------------------------------

securities” within the meaning of the UCC, and assets with respect to which a
Lien may be perfected by filings with the United States Surface Transportation
Board) is required to be pledged pursuant to the terms of the Security Agreement
and pursuant to Section 6.14 but is not able to be provided on the American
Railcar Acquisition Closing Date after Borrower’s use of commercially reasonable
efforts to do so without undue burden or expense, the perfection of such
security interest in such Collateral will not constitute a condition precedent
to the availability of the Term Loan on the American Railcar Acquisition Closing
Date, but a security interest in such Collateral will be required to be
perfected within 90 days (or such later date as the Administrative Agent may
agree) after the American Railcar Acquisition Closing Date pursuant to
arrangements to be mutually agreed between the Borrower and the Administrative
Agent; and

(v)    the Administrative Agent shall have received customary opinions of Paul
Hastings LLP and Tonkon Torp LLP, with respect to the Target Subsidiaries,
addressed to the Administrative Agent and each Lender.

(g)    The Administrative Agent shall have received a solvency certificate from
the chief financial officer of the Borrower in the form of Exhibit K hereto.

(h)    The Lenders shall have received at least five Business Days prior to the
American Railcar Acquisition Closing Date all documentation and other
information about the Loan Parties as has been reasonably requested in writing
at least ten Business Days prior to the American Railcar Acquisition Closing
Date by such Lenders that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act. At least
five days prior to the American Railcar Acquisition Closing Date, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation (31 C.F.R. § 1010.230), the Borrower shall deliver a beneficial
ownership certification in relation to the Borrower.

(i)    There shall not exist any Default or Event of Default of the types
described under Section 8.01(a), 8.01(f) or 8.01(g).

(j)    The Administrative Agent shall have received a Borrowing Base Certificate
duly executed by a Responsible Officer of the Borrower which shall demonstrate
that the Borrowing Base is sufficient to permit the borrowing of the Term Loan
on the American Railcar Acquisition Closing Date. Such Borrowing Base
Certificate shall be calculated as of the most recently ended month ending at
least 30 days prior to the American Railcar Acquisition Closing Date and shall
be calculated on a pro forma basis giving effect to the American Railcar
Acquisition.

(k)    The Borrower shall have paid (i) all agreed fees to the Administrative
Agent, BOFA Securities, Inc. and the Lenders set forth in that certain fee
letter dated April 17, 2019 between the Borrower, Bank of America and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and (ii) all reasonable fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced in
reasonable detail at least two (2) Business Days prior to the date of the
requested Borrowing of the Term Loan.

(l)    The Administrative Agent shall have received a Committed Loan Notice for
the Borrowing of the Term Loan (which Committed Loan Notice shall be modified to
reflect the limited conditionality set forth in this Section 4.03).

 

79



--------------------------------------------------------------------------------

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.03, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed First
Amendment Effective Date specifying its objection thereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower, on behalf of itself and the Subsidiary Guarantors, represents and
warrants to the Administrative Agent and the Lenders that:

5.01    Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any (x) with respect to the creation of any Lien
(other than Permitted Liens), Contractual Obligation or (y) with respect to any
conflict, breach or contravention or payment, Contractual Obligation, in each
case, to which such Person is a party or affecting such Person or the properties
of such Person or any of its Subsidiaries, except to the extent as could not
reasonably be expected to have a Material Adverse Effect, or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law.

5.03    Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except
(a) as have been obtained or made and are in full force and effect, (b) for the
authorizations, approvals, actions, notices and filings listed on Schedule 5.03,
(c) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Administrative Agent for filing or recordation and
(d) notices and filings required by law in connection with the exercise of
remedies pursuant to the Loan Documents. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party do not
require any approval of any Loan Party’s equity holders or any approval or
consent of any Person under any Contractual Obligation of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Contractual Obligations, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

5.04    Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforcement thereof may be limited by applicable
Debtor Relief Laws and by general principles of equity.

5.05    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities required to be shown under GAAP, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b)    The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated May 31, 2018, and the related consolidated statements of
income or operations and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject to the absence of footnotes
and to normal year-end audit adjustments.

(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
is reasonably expected to have a Material Adverse Effect.

5.06    Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.07    No Default.

Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

81



--------------------------------------------------------------------------------

5.08    Ownership of Property; Liens.

Each of the Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and its Subsidiaries is
subject to no Liens, other than Permitted Liens.

5.09    Environmental Compliance.

The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10    Insurance.

(a)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies that are not Affiliates
(except as permitted below) of the Borrower, in such amounts, and with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates; provided, however, that the
Borrower may reduce the amount of insurance required to be maintained above to
the extent that the Borrower maintains a self-insurance program providing
insurance coverage in lieu thereof and in a manner consistent with past
practices or otherwise in accordance with sound business practices by companies
in similar businesses similarly situated and located. The property and general
liability insurance coverage of the Loan Parties as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date and type on
Schedule 5.10.

(b)    The Borrower and its Subsidiaries maintain, if available, fully paid
flood hazard insurance on all Flood Hazard Property, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent.

5.11    Taxes.

The Borrower and its Subsidiaries have filed all United States federal and state
income Taxes and other material Tax returns and reports required to be filed,
and have paid all United States federal and state income Taxes and other
material Taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except (a) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP and (b) those (other than United States federal
income Taxes) where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. There is no proposed Tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither any Loan Party nor any Subsidiary thereof is party to any formal
Tax sharing agreement.

5.12    ERISA Compliance.

(a)    Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other United States federal or state Laws.
Each Plan that is intended to qualify under

 

82



--------------------------------------------------------------------------------

Section 401(a) of the Code has received an opinion letter or a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c)    Except as would not reasonably be expected to result in liability in
excess of the Threshold Amount, (i) no ERISA Event has occurred or is reasonably
expected to occur; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

5.13    Subsidiaries; Equity Interests.

As of the Closing Date, the Borrower has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and, to the extent
applicable, all of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and nonassessable and are owned by a Loan
Party in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens (other than Liens permitted by clauses (a), (c) and (h) of
Section 7.01). As of the Closing Date, the Borrower has no equity investments in
any other corporation or entity other than those specifically disclosed in
Part(b) of Schedule 5.13. All of the outstanding Equity Interests in the
Borrower have been validly issued and are fully paid and nonassessable.

5.14    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15    Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the

 

83



--------------------------------------------------------------------------------

transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; it being understood that
for purposes of this Section 5.15, such reports, financial statements,
certificates and other information shall not include any financial projections,
budgets, forecasts, pro forma data and other forward looking statements
(“Projections”) or any information of a general economic or general industry
nature. All Projections provided by the Borrower have been prepared in good
faith based upon assumptions believed to be reasonable at the time provided (it
being understood that such Projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, and that the
Projections are not a guarantee of financial performance which may differ and
such differences may be material). As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

5.16    Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate, is
not expected to have a Material Adverse Effect.

5.17    Intellectual Property; Licenses, Etc.

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without, to the knowledge of the Borrower, conflict (except for
conflicts that either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect) with the rights of any other
Person. To the knowledge of the Borrower, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any valid rights held by any other Person, except for conflicts that either
individually or in the aggregate could not reasonably be expected to result in a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, is reasonably expected to have a Material
Adverse Effect. Set forth on Schedule 5.17 is a list of all IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Closing Date.

5.18    Sanctions; Anti-Corruption.

None of the Loan Parties, nor any of their Subsidiaries, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. The Loan Parties and their Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote compliance in all
material respects with such laws.

 

84



--------------------------------------------------------------------------------

5.19    No EEA Financial Institution.

No Loan Party is an EEA Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation under the Loan Documents shall remain unpaid or unsatisfied (other
than contingent amounts not yet due), or any Letter of Credit shall remain
outstanding (other than Letters of Credit that have been Cash Collateralized),
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01    Financial Statements.

Deliver to the Administrative Agent and each Lender:

(a)    as soon as available, but in any event no later than 90 days after the
end of each fiscal year of the Borrower (commencing with the fiscal year ended
August 31, 2018), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP in all material respects, such consolidated statements to be audited and
accompanied by a report and opinion of KPMG or any other independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (except for
qualifications resulting from the Obligations being classified as short term
Indebtedness during the year prior to the applicable maturity date); and

(b)    as soon as available, but in any event no later than 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (commencing with the fiscal quarter ended November 30, 2018), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP in all material
respects, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c)    as soon as available, but in any event not later than 75 days after the
beginning of each fiscal year of the Borrower, forecasts prepared by management
of the Borrower of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for such fiscal year (including the fiscal year in which the Maturity Date
occurs).

 

85



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02    Certificates; Other Information.

Deliver to the Administrative Agent (for further distribution to the Lenders),
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a)    within 45 days after the end of each fiscal quarter, a Borrowing Base
Certificate as of the last day of such fiscal quarter;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the fiscal quarter ending August 31,
2018) a duly completed Compliance Certificate signed by a Responsible Officer of
the Borrower which shall include, solely with respect to the delivery of the
financial statements referred to in Section 6.01(a), such supplements to
Schedules 5.13(a) and 5.17, as are necessary such that, as supplemented, such
Schedules would be accurate and complete as of the date of such Compliance
Certificate delivered in connection therewith (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(c)    promptly after any request by the Administrative Agent or any Lender
(acting through the Administrative Agent), copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them;

(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to all of the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(e)    promptly after the furnishing thereof, copies of any material statement
or material report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

(f)    promptly, and in any event within ten Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each material notice or
other material correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws;

 

86



--------------------------------------------------------------------------------

(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request;

(i)    upon closing of any offering of Term Debt which affects the Borrowing
Base, upon a pledge of assets permitted pursuant to Section 7.01, or at the
Borrower’s sole discretion upon the acquisition of assets by the Borrower or any
of its Subsidiaries outside of the ordinary course of business (but otherwise
permitted hereunder), an updated Borrowing Base Certificate which incorporates
the acquired or pledged assets to reflect such assets on a pro-forma basis; and

(j)    within thirty (30) days after closing of any offering of Term Debt, a
certificate signed by a Responsible Officer which confirms that (i) such
offering did not cause an Event of Default, and (ii) the documentation
associated with such offering, a copy of which shall be attached to the
certificate, does not impose a limitation on the ability of the Borrower or its
Subsidiaries to make Restricted Payments to the Borrower or its Subsidiaries.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal

 

87



--------------------------------------------------------------------------------

and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;” and (z) the Administrative Agent and the Arranger and any
Affiliate of the Administrative Agent or the Arranger shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.”

6.03    Notices.

Promptly notify the Administrative Agent and each Lender:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or is reasonably expected to result in a
Material Adverse Effect;

(c)    of the occurrence of any ERISA Event that has resulted or is reasonably
expected to result in liability in excess of the Threshold Amount; and

(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Payment of Tax Obligations.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, (a) unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary or (b) except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

6.05    Preservation of Existence, Etc.

Except for Immaterial Subsidiaries, (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

6.06    Maintenance of Properties.

(a)    Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof; and (c) use the standard of care
typical in the industry in the operation and maintenance of its material
facilities, in each of the foregoing clauses (a), (b) and (c) except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07    Maintenance of Insurance.

(a)    Maintain with financially sound and reputable insurance companies that
are not Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons. The Administrative Agent and Lenders acknowledge and agree that the
insurance set forth on Schedule 5.10 as of the Closing Date satisfies the
requirements of this Section 6.07(a) as of the Closing Date.

(b)    Cause the Administrative Agent to be named as lender loss payee or
mortgagee, as its interest may appear, and/or additional insured with respect to
any such insurance providing liability coverage or coverage in respect of any
Collateral. All certificates of property and general liability insurance are to
be delivered to the Administrative Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of the
Administrative Agent and shall provide for not less than 30 days (10 days in the
case of non-payment) prior written notice to the Administrative Agent of the
exercise of any right of cancellation.

(c)    So long as one or more of the following conditions is true (i) no Event
of Default has occurred and is continuing, (ii) the Outstanding Amount of Loans
is not greater than $0, or (iii) the loss covered by such insurance involves a
potential claim of less than $10,000,000, then, Borrower and its Subsidiaries
shall have the sole right to file claims under any property and general
liability insurance policies, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the sole
right to file claims involving losses under any property and general liability
insurance policies in respect of the Collateral, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

(d)    Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all Flood Hazard Property, on such terms and in such
amounts as required by The National Flood Insurance Reform Act of 1994 or as
otherwise required by the Administrative Agent, (ii) furnish to the
Administrative Agent evidence of the renewal (and payment of renewal premiums
therefor) of all such policies prior to the expiration or lapse thereof, and
(iii) furnish to the Administrative Agent prompt written notice of any
redesignation of any such Flood Hazard Property into or out of a special flood
hazard area.

 

89



--------------------------------------------------------------------------------

6.08    Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09    Books and Records.

(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP in all material respects consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10    Inspection Rights.

(a)    Permit representatives and independent contractors of the Administrative
Agent (who may be accompanied by the Lenders at the sole expense of such
Lenders) to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its Responsible Officers,
and independent public accountants, at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that excluding any such
visits and inspections during the continuance of an Event of Default, none of
the Administrative Agent or any of the Lenders may exercise rights under this
Section 6.10(a) more often than two (2) times during any calendar year and only
one (1) such visit by Administrative Agent (and no visits by any Lenders) shall
be at the Borrower’s expense; provided, further, that when an Event of Default
exists the Administrative Agent (or any of its respective representatives or
independent contractors) (and any Lender may accompany Administrative Agent at
its own expense) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and without advance notice.

(b)    Notwithstanding anything to the contrary contained herein, the
Administrative Agent may conduct annual appraisals of the Loan Parties’ rail car
fleet. Such appraisals shall be done at the expense of the Borrower (provided
that Borrower shall only be responsible for the actual charges paid or incurred
by Administrative Agent in connection with the performance of such appraisal)
and shall be performed by an appraiser reasonably acceptable to the
Administrative Agent.

(c)    At the discretion of the Administrative Agent or the Required Lenders,
the Administrative Agent shall have the right to require or conduct an annual
field audit of the Collateral. Such field audit shall be done at the expense of
the Borrower (provided that Borrower shall only be responsible for the actual
charges paid or incurred by Administrative Agent in connection with the
performance of such appraisal) and shall be performed by an auditor reasonably
acceptable to the Administrative Agent.

6.11    Use of Proceeds.

Use the proceeds of the Credit Extensions for working capital and other general
corporate purposes not in contravention of any applicable Law or of any Loan
Document; provided that the proceeds of the Term Loan shall be used solely to
finance a portion of the purchase price of the American Railcar

 

90



--------------------------------------------------------------------------------

Acquisition, repay Seller Business Indebtedness, including the Opco Credit
Agreement (each as defined in the American Railcar Acquisition Agreement), to
pay other items constituting the “Estimated Closing Purchase Price” (as defined
in the American Railcar Acquisition), and to pay any other amounts required to
be paid by the Borrower or its Subsidiaries under the American Railcar
Acquisition Agreement and to pay fees and expenses in connection herewith and
therewith.

6.12    [Reserved].

6.13    Additional Subsidiary Guarantors.

Notify the Administrative Agent at the time that (i) any Person becomes a
Domestic Subsidiary (except for Immaterial Subsidiaries) or (ii) any Domestic
Subsidiary ceases to be an Immaterial Subsidiary, and, in each case, promptly
thereafter (and in any event within 30 days), cause such Person to (a) become a
Subsidiary Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a) and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Borrower shall cause any Domestic Subsidiary that Guarantees any
Indebtedness in excess of $25,000,000 to become a Subsidiary Guarantor.

Solely with respect to the Target Subsidiaries (as defined in Section 4.03(f)),
to the extent the items described in Section 4.03(f) are not delivered on the
American Railcar Acquisition Closing Date with respect to the Target
Subsidiaries, the delivery of such items will not be conditions to the
availability of the Term Loan but instead shall be required to be delivered not
later than 30 days following the American Railcar Acquisition Closing Date (or
such later date as the Administrative Agent may agree in its sole discretion).

6.14    Pledged Assets.

(a)    Equity Interests. Cause 100% of the issued and outstanding Equity
Interests (other than Excluded Property) of each direct Domestic Subsidiary of
each Loan Party, to be subject at all times to a first priority, perfected Lien
in favor of the Administrative Agent, for the benefit of the holders of the
Obligations, pursuant to the terms and conditions of the Loan Documents,
together with opinions of counsel (except in respect of Equity Interests of
Immaterial Subsidiaries) and any filings and deliveries reasonably necessary in
connection therewith to perfect the security interests therein, all in form and
substance reasonably satisfactory to the Administrative Agent.

(b)    Other Property. (i) Cause all of the owned and leased personal property
(other than Excluded Property and Equity Interests of Subsidiaries not pledged
pursuant to subsection (a) above) of each Loan Party to be subject at all times
to first priority, perfected Liens in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, to secure the Obligations pursuant to
the terms and conditions of the Loan Documents, subject in any case to Liens
permitted by Section 7.01 and (ii) deliver such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
including, without limitation, appropriate UCC-1 financing statements,
landlord’s waivers, certified resolutions and other organizational and
authorizing documents of such Person, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.

 

91



--------------------------------------------------------------------------------

(c)    In addition, the Loan Parties may pledge additional assets as Collateral
pursuant to additional Loan Documents in form and substance reasonably
satisfactory to the Administrative Agent, together with such other documentation
as the Administrative Agent may reasonably request in connection therewith. To
the extent such additional Collateral satisfies the applicable eligibility
requirements, such Collateral shall be included in the Borrowing Base.

(d)    Notwithstanding the foregoing, the Loan Parties shall not be required to
be in compliance with clauses (a) and (b) of this Section 6.14 with respect to
newly formed or acquired Subsidiaries until the thirty day period set forth in
Section 6.13 has expired.

(e)    Not permit any railcars owned by any Loan Party that are not pledged as
Collateral and are subject to the same lease as any railcars that are pledged as
Collateral to be subject to any Lien permitted under Section 7.01(i) unless the
secured parties in respect of such Lien (or their representative or agent) have
executed and delivered an intercreditor agreement with the Administrative Agent
(which shall be in form and substance substantially similar to the Intercreditor
Agreement described in clause (a) of the definition thereof or otherwise
reasonably satisfactory to the Administrative Agent).

(f)    Notwithstanding anything to the contrary contained herein, no actions in
any non-U.S. jurisdiction shall be required under the Loan Documents in order to
create any security interests in assets located or titled outside of the U.S. or
to perfect any security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction, so long as all applicable equity interests that are certificated
are in the possession of the Administrative Agent to the extent constituting
Collateral).

6.15    Anti-Corruption Laws.

Conduct its businesses in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote compliance in all material respects with such
laws.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation under the Loan Documents shall remain unpaid or unsatisfied (other
than contingent amounts not yet due), or any Letter of Credit shall remain
outstanding (other than Letters of Credit that have been Cash Collateralized),
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:

7.01    Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property or
assets, whether now owned or hereafter acquired, other than the following:

(a)    Liens pursuant to any Loan Document;

 

92



--------------------------------------------------------------------------------

(b)    Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not increased other than after-acquired property that is affixed or
incorporated into such property and proceeds and products of such property,
(ii) the principal amount secured or benefited thereby is not increased (except
by an amount equal to accrued and unpaid interest on the obligations secured
thereby, and a reasonable premium or other reasonable amount paid in connection
with such refinancing or extension, fees and expenses reasonably incurred in
connection therewith, and by an amount equal to any existing commitments
unutilized thereunder), (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.03(b);

(c)    Liens for taxes, fees, assessments and other governmental charges and
levies (i) which are not individually, or in the aggregate, in excess of
$2,500,000, (ii) which are not overdue for a period of more than 30 days or
(iii) which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business
(i) which are not individually, or in the aggregate, in excess of $2,500,000,
(ii) which are not overdue for a period of more than 30 days or (iii) which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA or applicable Environmental
Law;

(f)    (i) deposits to secure the performance of bids, trade contracts and
leases (other than in connection with the borrowing of money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business, and/or (ii) Liens on
rail cars (the “transferred rail cars”) or other personal property (“transferred
personal property”) that are transferred to the Borrower or any of its
Subsidiaries by customers as consideration for the future delivery by the
Borrower or any of its Subsidiaries to such customer of (1) existing rail car
assets or other existing assets, (2) to-be-refurbished rail car assets or other
to-be-refurbished assets or (3) to-be-constructed rail car assets or other
to-be-constructed assets, so long as in either case (x) no Default exists or
would result from the creation of such Liens, (y) such Liens (A) secure only the
performance obligations of the Borrower and its Subsidiaries to deliver the
assets described in items (1), (2) or (3) of this clause (f) to such customer,
(B) extend to no property of the Borrower and its Subsidiaries other than the
transferred rail cars or other transferred personal property, (C) are released
upon completion of performance by the Borrower and its Subsidiaries and (z) the
transferred rail cars or other transferred personal property shall not be
included in the Borrowing Base while they are subject to such Liens;

(g)    any zoning restrictions, easements, rights-of-way, encroachments,
protrusions and other similar encumbrances and title defects affecting real
property which, in the aggregate, do not in any case materially interfere with
the ordinary conduct of the business of the applicable Person, or the use of the
property for the intended purpose;

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

 

93



--------------------------------------------------------------------------------

(i)    Liens on Lease-Related Assets securing Term Debt permitted under
Section 7.03(d) (and, if applicable, any obligations in respect of Swap
Contracts permitted under the terms of the documentation governing any such Term
Debt to be secured by the applicable Lease-Related Assets securing such Term
Debt); provided that (i) such Liens do not at any time encumber any other
property and (ii) the applicable Lease-Related Assets pledged to secure such
Term Debt are not included in the Borrowing Base calculation set forth in the
most recently delivered Borrowing Base Certificate;

(j)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness or the proceeds thereof and (ii) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition (other than by the amount of premiums paid
thereon and the fees and expenses incurred in connection therewith); provided,
further, that individual financings of equipment provided by one lender may be
cross-collateralized to other individual financings of equipment provided by
such lender;

(k)    Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 7.03(f);

(l)    Liens in favor of a banking or other financial institution arising as a
matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with such banking or other financial
institution (including the right of set off) and that are within the general
parameters customary in the banking industry;

(m)    any right of a licensor under any license agreement for the use of
intellectual property or other intangible assets as to which the Borrower or
such Subsidiary is the licensee;

(n)    any leases, licenses, subleases or sublicenses granted to others (i) in
the ordinary course of business not interfering in any material respect, alone
or in the aggregate, with the conduct of the business of the Borrower and its
Subsidiaries taken as a whole or (ii) permitted pursuant to Section 7.05;

(o)    Liens in favor of owners or purchasers of goods (including materials
and/or components used in connection with the manufacture thereof) being
manufactured or serviced in the ordinary course of business; provided that
(i) such Liens do not at any time encumber any property other than the goods
being manufactured or serviced (and such owned or purchased materials and/or
components used in connection with the manufacture or service thereof) for such
purchaser or owner, (ii) such purchaser or owner shall have paid for the
materials being used to manufacture or service such goods through the making of
progress payments or similar advances and (iii) such goods are excluded from the
Borrowing Base;

(p)    Liens in favor of Loan Parties granted by any of Gunderson-Concarril S.A.
de C.V., Greenbrier-GIMSA, LLC or Gunderson-GIMSA S. de R.L. de C.V. to secure
any Indebtedness owed to a Loan Party;

(q)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with a Permitted Acquisition or other
Investments permitted under Section 7.02 or Dispositions permitted under
Section 7.05;

 

94



--------------------------------------------------------------------------------

(r)    deposits in the ordinary course to secure liability insurance carriers
and Liens on premium refunds and insurance proceeds securing the financing of
insurance premiums permitted hereunder;

(s)    Liens securing Indebtedness permitted by Section 7.03(m) on property of a
Person existing at the time such Person is merged into or consolidated with the
Borrower or any of its Subsidiaries or otherwise becomes a Subsidiary of the
Borrower; provided, that such Liens were not created in contemplation of such
merger, consolidation or Investment and do not extend to any assets other than
those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary;

(t)    customary negative pledges on assets being sold or Disposed of, including
customary restrictions on distributions by a Subsidiary of the Borrower to be
sold, pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary; provided, that such Disposition is permitted by Section 7.05;

(u)    Liens on cash and cash equivalents deposited with a third-party trustee
that arise in connection with the defeasance, discharge or redemption of
Indebtedness;

(v)    Liens in favor of the Borrower or any of its Subsidiaries securing
Indebtedness permitted under Section 7.03(i); provided that such Liens shall not
be provided by Loan Parties in favor of Subsidiaries that are not Loan Parties;

(w)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(x)    Liens on assets leased to the Borrower or any Subsidiary under operating
leases (including Liens on any subleases of such assets by the Borrower or such
Subsidiary to third parties), which Liens (i) are granted in favor of the lessor
with respect to the lease granting the Borrower or such Subsidiary rights in
such assets as the lessee and (ii) secure the Borrower’s or such Subsidiary’s
obligations to the lessor under such lease;

(y)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Borrower or any of its
Subsidiaries in the ordinary course of business permitted by this Agreement;

(z)    Liens not otherwise permitted under this Section 7.01, provided that the
obligations secured thereby shall not exceed $15,000,000 in the aggregate at any
time outstanding; and

(aa)    Liens on property acquired pursuant to a Permitted Acquisition or Liens
on property of a Loan Party or any of their Subsidiaries in existence at the
time such Person is acquired pursuant to a Permitted Acquisition; provided that
(i) any Indebtedness (or any refinancings, refundings, renewals, or extensions
thereof so long as the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to accrued and unpaid interest on such Indebtedness and a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing) that is secured by such Liens is permitted to
exist under Section 7.03(q), and (ii) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any property of a Loan Party or any of its Subsidiaries.

 

95



--------------------------------------------------------------------------------

7.02    Investments.

Make or permit to exist any Investments, except:

(a)    Investments held by the Borrower or such Subsidiary in the form of cash
equivalents or other investments permitted under the Borrower’s cash investment
policy as approved by the Borrower’s board of directors, managers or equivalent
governing body;

(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)    Investments (i) by any Loan Party in another Loan Party, (ii) by any
Domestic Subsidiary that is not a Loan Party in any other Domestic Subsidiary
that is not a Loan Party, (iii) by any Foreign Subsidiary in the Borrower or in
any of its Subsidiaries, and (iv) by a Loan Party or any Subsidiary in a Foreign
Subsidiary, “SPE”, “Managed Person” or “Joint Venture”, so long as the aggregate
amount of such Investments, solely with respect to this subclause (iv), does not
exceed $20,000,000 during the term of this Agreement;

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)    other Investments not exceeding an amount equal to the sum of (i) the
greater of (x) $100,000,000 and (y) 10% of Consolidated Tangible Assets of the
Borrower and its Subsidiaries as of the last day of the immediately preceding
fiscal year of the Borrower plus (ii) any excess amount of Restricted Payments
available to be paid pursuant to Section 7.06(d) that have not been distributed
and have not been previously invested pursuant to this Section 7.02(e) or
Section 7.02(g);

(f)    purchases of Inventory by a Loan Party on behalf of any of
Gunderson-Concarril S.A. de C.V., Greenbrier-GIMSA, LLC, GBW Railcar Services,
L.L.C. or Gunderson-GIMSA S. de R.L. de C.V.;

(g)    Investments in Greenbrier-GIMSA, LLC or Gunderson-GIMSA S. de R.L. de
C.V. made after the Closing Date in an aggregate outstanding amount not
exceeding the sum of (i) $30,000,000 plus (ii) any excess amount of Restricted
Payments available to be paid pursuant to Section 7.06(d) that have not been
distributed and have not been previously invested pursuant to this
Section 7.02(g) or Section 7.02(e);

(h)    Permitted Acquisitions, including, for the avoidance of doubt, any
Investment in any Subsidiary in an amount required to permit such Subsidiary to
consummate a Permitted Acquisition, which amount is actually applied by such
Subsidiary to consummate such Permitted Acquisition substantially concurrently
with the making of such Investment;

(i)    to the extent constituting Investments, the creation of Liens, the
incurrence of any Guarantee, the making of fundamental changes, the consummation
of Dispositions, and the making of Restricted Payments permitted under Sections
7.01, 7.03(h), 7.04, 7.05 and 7.06, respectively;

 

96



--------------------------------------------------------------------------------

(j)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests or with the net proceeds of the issuance
of Qualified Equity Interests; provided that any Investments made with the net
proceeds of the issuance of Qualified Equity Interests shall be made
substantially contemporaneously with the issuance of such Qualified Equity
Interests;

(k)    Investments consisting of (i) discretionary contributions made during
such time as no Event of Default exists in an aggregate amount not to exceed
$5,000,000 per fiscal year to a “rabbi” trust for the benefit of employees
within the meaning of Revenue Procedure 92-64 and (ii) required contributions to
a “rabbi” trust for the benefit of employees within the meaning of Revenue
Procedure 92-64;

(l)    Swap Contracts permitted by Section 7.03(c);

(m)    Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;

(n)    Investments existing or contemplated on the Closing Date and set forth on
Schedule 7.02 (and any extensions, modifications or renewals thereof provided
that the amount of the original Investment is not increased except as otherwise
permitted by this Section 7.02);

(o)    Investments of a Loan Party or a Subsidiary of a Loan Party acquired
pursuant to a Permitted Acquisition (or Investments of a target assumed at the
time of a Permitted Acquisition of such target); provided that such Investment
was not incurred or made in connection with, or in anticipation or contemplation
of, such Permitted Acquisition.

7.03    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, by an amount equal to
accrued and unpaid interest on such Indebtedness, and by an amount equal to any
existing commitments unutilized thereunder;

(c)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

97



--------------------------------------------------------------------------------

(d)    private offerings of debt securities or long-term Indebtedness to
institutional investors or financial institutions by the Loan Parties or other
Domestic Subsidiaries which Indebtedness (i) is secured by Liens permitted by
Section 7.01(i) and (ii) in the case of any such Indebtedness not in existence
on the Closing Date, if in a principal amount in excess of $30,000,000, contains
terms and conditions reasonably acceptable to the Administrative Agent (any such
Indebtedness, “Term Debt”); provided, however, that the aggregate principal
amount of all such Term Debt at any one time outstanding pursuant to this
subsection (d) shall not exceed $300,000,000;

(e)    capital leases (including sale-leaseback transactions) or purchase money
obligations for fixed or capital assets, within the limitations set forth in
Section 7.01(j), and in an aggregate amount not to exceed $25,000,000 at any one
time outstanding, and any refinancings, refundings, renewals, or extensions
thereof; provided that the amount of such Indebtedness is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to accrued and unpaid interest on such Indebtedness and a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing;

(f)    Indebtedness of Foreign Subsidiaries incurred in the ordinary course of
business;

(g)    earn-out obligations incurred in respect of Permitted Acquisitions;

(h)    Guarantees given by the Borrower or any Subsidiary Guarantor in respect
of Indebtedness of (i) the Borrower or any other Subsidiary Guarantor or (ii) a
Foreign Subsidiary, “SPE”, “Managed Person” or “Joint Venture”, in each case,
that is otherwise permitted or not prohibited under this Section 7.03; provided,
that, the value of the Guarantees made in reliance of subclause (ii) of this
clause (h) shall not exceed $10,000,000 in the aggregate at any time;

(i)    intercompany Indebtedness resulting from loans and advances permitted by
Section 7.02;

(j)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees or obligations in respect of letters of
credit related thereto provided by the Borrower or any of its Subsidiaries in
the ordinary course of business;

(k)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(l)    Indebtedness incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums; provided,
that the total of all such Indebtedness shall not exceed the aggregate amount of
such unpaid insurance premiums;

(m)    Indebtedness of a Person of the type described in Section 7.03(e)
existing at the time such Person is merged into or consolidated with the
Borrower or any of its Subsidiaries or otherwise becomes a Subsidiary of the
Borrower; which Indebtedness was not incurred in contemplation of such merger,
consolidation or Investment and is non-recourse to the Borrower or any
Subsidiary other than such Person, and any refinancings, refundings, renewals or
extensions thereof, provided that (i) the property securing such Indebtedness is
not increased, (ii) the principal amount of such Indebtedness is not increased
at the time of such refinancing, refunding, renewal

 

98



--------------------------------------------------------------------------------

or extension except by an amount equal to accrued and unpaid interest on such
Indebtedness and a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (iii) the
direct or any contingent obligor with respect to such Indebtedness is not
changed;

(n)    Indebtedness of the Borrower or any of its Subsidiaries to the extent the
net proceeds thereof are promptly deposited to defease or satisfy and discharge
any other Indebtedness of such obligor not prohibited by this Section 7.03;
provided that: (i) the amount of such new Indebtedness does not exceed the
outstanding amount of the Indebtedness to be defeased or satisfied and
discharged except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with
such defeasance or satisfaction and discharge, (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such new
Indebtedness are no less favorable in any material respect to the Borrower and
its Subsidiaries or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being defeased or satisfied and discharged and the
interest rate applicable to any such new Indebtedness does not exceed the then
applicable market interest rate and (iii) upon such defeasance, discharge or
satisfaction, such new Indebtedness must otherwise be permitted under another
subsection of this Section 7.03 and shall thereafter not be permitted under this
subsection (n);

(o)    to the extent constituting Indebtedness, obligations in respect of credit
cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called “procurement cards” or “P-cards”), or in
connection with services provided under Treasury Management Agreements, in each
case, incurred in the ordinary course of business;

(p)    other Indebtedness in an aggregate principal amount at any one time
outstanding not to exceed $550,000,000; provided that (i) if such Indebtedness
is secured, the aggregate principal amount of such secured Indebtedness shall
not exceed $10,000,000 at any time outstanding and the Liens securing such
Indebtedness are permitted by Section 7.01(z), and (ii) in the case of any such
Indebtedness in an aggregate principal amount in excess of $30,000,000, such
Indebtedness shall be on terms which are either (A) “market” terms as determined
in good faith by the board of directors of the Borrower or (B) reasonably
acceptable to the Administrative Agent; and

(q)    Indebtedness of a Loan Party or a Subsidiary of a Loan Party acquired
pursuant to a Permitted Acquisition (or Indebtedness of a target assumed at the
time of a Permitted Acquisition of such target) (and any refinancings,
refundings, renewals or extensions thereof); provided that (i) such Indebtedness
was not incurred in connection with, or in anticipation or contemplation of,
such Permitted Acquisition, (ii) the aggregate principal amount of all such
Indebtedness does not exceed $5,000,000 (the “Assumed Permitted Debt Cap”) at
any time outstanding (plus, in the case of any refinancing, refunding, renewal
or extension, an amount equal to accrued and unpaid interest on such
Indebtedness and a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing) and
(iii) in the case of any refinancing, refunding, renewal or extension, the
property securing such Indebtedness is not increased; provided further that any
reimbursement obligations in respect of letters of credit in excess of the
Assumed Permitted Debt Cap shall be permitted by this subsection (q) until the
sixtieth day following the consummation of the Permitted Acquisition in which
such reimbursement obligations are assumed, so long as, the Borrower or its
applicable Subsidiary intends in good faith to replace (or backstop) such letter
of credit with a Letter of Credit issued hereunder.

 

99



--------------------------------------------------------------------------------

7.04    Fundamental Changes.

Merge, dissolve, divide, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Event of Default exists or
would result therefrom:

(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, (ii) any one or more other
Subsidiaries, provided that when any Subsidiary Guarantor is merging with
another Subsidiary, the Subsidiary Guarantor shall be the continuing or
surviving Person or (iii) any Person in order to effect any Investment permitted
pursuant to Section 7.02, provided that a Subsidiary shall be the continuing or
surviving Person (and if a Subsidiary Guarantor is party to such transaction, a
Subsidiary Guarantor shall be the surviving Person);

(b)    the Borrower may merge or consolidate with another corporation or entity
which merger or consolidation merely effects the form or domicile of the
Borrower without changing the respective holdings of Equity Interests in the
Borrower (or in the surviving entity) by stockholders and pursuant to which all
obligations of the Borrower in respect of this Agreement are and remain
obligations of the surviving entity; provided that the surviving entity shall be
organized under the laws of a political subdivision of the United States;

(c)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise) to the Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the Borrower or a
Subsidiary Guarantor; and

(d)    any Subsidiary may divide; provided that if the dividor in such a
transaction is a Subsidiary Guarantor, then the newly formed entities must be
Subsidiary Guarantors.

7.05    Dispositions.

Make any Disposition, except:

(a)    Dispositions of obsolete, damaged, destroyed or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

(b)    Dispositions of inventory in the ordinary course of business or equipment
on or held for lease in the ordinary course of business, including sales, leases
or exchanges of such assets, and in connection with the Golden West Agreements,
in each case in the ordinary course of business;

(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

100



--------------------------------------------------------------------------------

(d)    Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to a wholly-owned Subsidiary; provided that if the transferor of
such property is a Loan Party, the transferee thereof must be a Loan Party;

(e)    Dispositions permitted by Section 7.04;

(f)    Dispositions of lease assets in lease securitization, structured finance
or syndication transactions, provided that the Borrower remains in compliance
with its limitations under the Borrowing Base and all other terms and conditions
of this Agreement;

(g)    Dispositions pursuant to any sale-leaseback transactions under
Section 7.03(e);

(h)    sales or other Dispositions of assets having a fair market value (as
determined by the Borrower in its reasonable discretion) of less than
$75,000,000 in the aggregate during the term of this Agreement;

(i)    Dispositions of cash equivalents in the ordinary course of business;

(j)    leases or subleases of property, including real property, in each case in
the ordinary course of business not materially interfering with the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole;

(k)    licenses for the use of IP Rights in the ordinary course of the
Borrower’s or such Subsidiary’s business and, to the extent the American Railcar
Acquisition has been consummated, the IP Cross License Agreement and the
Trademark License Agreement, in each case, as defined in the American Railcar
Acquisition Agreement;

(l)    Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business;

(m)    any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business;

(n)    to the extent constituting a Disposition, Liens, Investments, fundamental
changes and Restricted Payments permitted by Sections 7.01, 7.02, 7.04 and 7.06,
respectively;

(o)    casualty events or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceedings of, any property of the
Borrower or any of its Subsidiaries; and

(p)    the sales of any of the real properties located at 3701 N. 16th Street,
Omaha, Nebraska, 4233 N. 31st Avenue, Omaha, Nebraska and 3390 East 36th Street,
Tucson, Arizona 85713;

(q)    Dispositions of non-core assets acquired in connection with any Permitted
Acquisition or other Investment permitted under Section 7.02 or other assets if
the Disposition thereof is required by law (including anti-trust law) or a
Governmental Authority;

(r)    the assignment, cancellation, abandonment or other Disposition of
(i) intellectual property or (ii) real property leases or licenses, that is, in
the good faith judgment of Borrower, no longer economically practicable to
maintain or useful in the conduct of the business of Borrower and the
Subsidiaries, taken as a whole;

 

101



--------------------------------------------------------------------------------

(s)    [reserved];

(t)    Dispositions of Excluded GBW Property; and

(u)    Dispositions of Investments in, and issuances of any Equity Interests in,
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements.

provided, however, that (1) any Disposition pursuant to clauses (c), (f),
(g)    and (i) shall be for fair market value and (2) no Disposition of less
than all of the Equity Interests of a Subsidiary Guarantor to Person that is not
a Loan Party shall be permitted by this Section 7.05.

7.06    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment:

(a)    each Subsidiary may make Restricted Payments to the Borrower, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;

(d)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may declare or pay Restricted Payments after the
Closing Date in an aggregate amount not to exceed the sum of (i) $300,000,000
plus (ii) 50% of the cumulative Consolidated Net Income of the Borrower and its
Subsidiaries since May 31, 2018 minus (iii) all amounts available to make
Restricted Payments pursuant to this subsection (d) that have been invested
pursuant to Sections 7.02(e) and 7.02(g);

(e)    the Borrower may make payments of cash in lieu of fractional shares in
connection with the exercise of or conversion of securities that are exercisable
or convertible into Equity Interests;

(f)    to the extent constituting Restricted Payments, upon the vesting of
Equity Interests pursuant to the terms of any agreement with employees,
consultants or directors or pursuant to the terms of the Borrower’s equity
compensation plans or agreements, the Borrower may (i) repurchase a portion of
such Equity Interests (through any “net” settling of any Equity Interest or
through a tax withholding feature of any Equity Interest) to the extent such
repurchased Equity Interests represent the exercise price of options or warrants
or the amount of withholding taxes due upon such exercise or vesting and
(ii) make tax withholding payments on behalf of such employees, consultants or
directors in connection therewith;

 

102



--------------------------------------------------------------------------------

(g)    to the extent constituting Restricted Payments, the Borrower and the
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02 or 7.04; and

(h)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may declare or pay Restricted Payments approved
by the board of directors of the Borrower (or applicable governing body) so long
as such Restricted Payments do not exceed $1.00 per share per fiscal year.

7.07    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date,
except for any reasonable extensions or expansions thereof or any business
substantially related or incidental thereto.

7.08    Transactions with Affiliates.

Other than (a) transactions not prohibited by this Agreement (including the
payment of Restricted Payments permitted by Section 7.06), (b) payment of
reasonable directors fees, (c) any issuance of Qualified Equity Interests of the
Borrower to Affiliates of the Borrower and (d) any employment, consulting,
service or termination agreement or reasonable and customary indemnification
arrangements, entered into by the Borrower or any of its Subsidiaries with
directors, officers and employees of the Borrower or any of its Subsidiaries and
the payment of compensation to directors, officers and employees of the Borrower
or any of its Subsidiaries (including amounts paid pursuant to employee benefit
plans, employee stock option or similar plans), enter into any transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to the Borrower or such Subsidiary as would be obtainable by the
Borrower or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

7.09    Burdensome Agreements.

Enter into any Contractual Obligation that limits the ability (a) of any
Subsidiary Guarantor to make Restricted Payments to the Borrower or any
Subsidiary Guarantor or to otherwise transfer property to the Borrower or any
Subsidiary Guarantor, (b) of any Subsidiary Guarantor to Guarantee the
Obligations or (c) of the Borrower or any Subsidiary Guarantor to create, incur,
assume or suffer to exist Liens on property of such Person (other than Excluded
Property) to secure the Obligations, except:

(i)    Contractual Obligations in existence as of the Closing Date and set forth
in Schedule 7.09;

(ii)    Contractual Obligations contained in this Agreement or any other Loan
Document;

(iii)    any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(d), 7.03(e) or 7.03(m) solely to the
extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness or requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person;

(iv)    any instrument governing Indebtedness or Equity Interests of a Person
and its Subsidiaries acquired by the Borrower or any of its Subsidiaries as in
effect at the time

 

103



--------------------------------------------------------------------------------

of such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person and its Subsidiaries, or the property or assets of
the Person and its Subsidiaries, so acquired, provided that, in the case of
Indebtedness, such Indebtedness was permitted by Section 7.03;

(v)    customary provisions restricting subletting or assignment of any lease,
contract, or license of the Borrower or any Subsidiary or customary provisions
in agreements that restrict the assignment of such agreement or any rights
thereunder;

(vi)    any agreement for the sale or other Disposition of assets, including
customary restrictions on distributions by a Subsidiary of the Borrower to be
sold, pursuant to an agreement that has been entered into for the sale or
disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary; provided, that such Disposition was permitted by Section 7.05;

(vii)    any instrument or agreements governing Indebtedness permitted by
Section 7.03(f), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Foreign
Subsidiaries obligated in respect of such Indebtedness;

(viii)    negative pledges in favor of holders of Indebtedness permitted by
Section 7.03 that limit the right of the debtor to dispose of or encumber the
assets financed with such Indebtedness;

(ix)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(x)    customary provisions in joint venture agreements and other similar
agreements applicable to Joint Ventures permitted under Section 7.02 and
applicable solely to such Joint Venture and are entered into in the ordinary
course of business; and

(xi)    in the case of subclause (a), any agreement or instrument relating to
any Indebtedness of a Subsidiary permitted to be incurred subsequent to the
Closing Date pursuant to Section 7.03 if the encumbrances and restrictions are
not materially more restrictive than those set forth in this Agreement and do
not otherwise materially impair the ability of the Loan Parties to perform their
obligations under this Agreement.

7.10    Use of Proceeds.

Use the proceeds of any Credit Extension to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

7.11    Financial Covenants.

Beginning with the fiscal quarter ended August 31, 2018:

(a)    Consolidated Adjusted Interest Coverage Ratio. Permit the Consolidated
Adjusted Interest Coverage Ratio as of the end of any fiscal quarter of the
Borrower to be less than 2.00 to 1.0.

 

104



--------------------------------------------------------------------------------

(b)    Consolidated Capitalization Ratio. Permit the Consolidated Capitalization
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
0.70 to 1.0.

For purposes of the financial ratio calculations in this Section 7.11, no
earnings or losses of any Managed Person shall be included.

7.12    [Reserved].

7.13    Sanctions; Anti-Corruption Laws.

(a)    Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

(b)    Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 or other similar anti-corruption legislation in
other jurisdictions.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default.

Any of the following shall constitute an Event of Default:

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within ten days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) Section 6.01, which failure continues for
more than five (5) Business Days after the date specified for performance or
compliance with such term or condition or (ii) any of Section 6.02, 6.03,
6.05(a), 6.10, 6.11, 6.13 or 6.14 or Article VII, other than pursuant to
Sections 7.02 and 7.03, or any Subsidiary Guarantor fails to perform or observe
any term, covenant or agreement contained in its Subsidiary Guaranty; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the date upon which a Responsible
Officer of a Loan Party knew of such failure and (ii) the date upon which
written notice thereof is given to the Borrower by the Administrative Agent; or

 

105



--------------------------------------------------------------------------------

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment beyond the applicable grace period with respect thereto, if any (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any Indebtedness or Guarantee having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

106



--------------------------------------------------------------------------------

(h)    Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder, as in accordance with the terms of such
Loan Document or satisfaction in full of all the Obligations, ceases to be in
full force and effect; or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k)    Change of Control. There occurs any Change of Control.

Solely for purposes of determining whether an Event of Default has occurred
under Section 8.01(f) or 8.01(g), it is understood and agreed that all
Immaterial Subsidiaries affected by the applicable event or circumstance shall
be considered together, as a single consolidated Person, for purposes of
determining whether an Event of Default under Section 8.01(f) or 8.01(g) has
occurred.

8.02    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated; and

(ii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(iii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

107



--------------------------------------------------------------------------------

(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents and applicable law or
equity;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (or other applicable Debtor Relief Law), the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize its L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

8.03    Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be (subject to the provisions of Section 2.17) applied in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Lender, or
any Affiliate of a Lender, to the extent such Swap Contract is permitted by
Section 7.03(c), ratably among the Lenders (and, in the case of such Swap
Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them;

Fourth, (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party and any Lender, or any Affiliate of a Lender, to the
extent such Swap Contract is permitted by Section 7.03(c), (c) payments of
amounts due under any Treasury Management Agreement between any Loan Party and
any Lender, or any Affiliate of a Lender and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders (and, in the case of such Swap Contracts and
Treasury Management Agreements, Affiliates of Lenders) and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as

 

108



--------------------------------------------------------------------------------

they occur. If any amount remains on deposit as Cash Collateral after all
Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Subsidiary Guarantor shall not be
paid with amounts received from such Subsidiary Guarantor or such Subsidiary
Guarantor’s assets, but appropriate adjustments shall be made with respect to
payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section.

Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received a Secured Party Designation
Notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender or Affiliate of a Lender, as the case
may be. Each Lender or Affiliate of a Lender not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX for itself and its
Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01    Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents (including Intercreditor Agreements) and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article (other than Sections 9.06 and 9.10) are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), holder of Obligations in respect of Treasury Management
Agreements and Swap Contracts) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Loan Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

109



--------------------------------------------------------------------------------

9.02    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

9.03    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any of the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
to any Lender for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.01 and 8.02) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. Any such action taken or failure to act pursuant to the
foregoing shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties shall have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or

 

110



--------------------------------------------------------------------------------

conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Loan Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.06    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C

 

111



--------------------------------------------------------------------------------

Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above, with the consent of the Borrower at all times other than during the
existence of an Event of Default (which consent shall not be unreasonably
withheld or delayed), provided that in no event shall any such successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
the Borrower at all times other than during the existence of an Event of Default
(which consent shall not be unreasonably withheld or delayed), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.08 and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (A) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the holders of the Obligations and
(B) in respect of any actions taken in connection with transferring the agency
to any successor Administrative Agent.

(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its

 

112



--------------------------------------------------------------------------------

resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the documentation
agents, co-agents, syndication agents, bookrunners or arrangers listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09    Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.10 and 10.04) allowed in
such judicial proceeding; and

 

113



--------------------------------------------------------------------------------

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
(A) to form one or more acquisition vehicles to make a bid, and (B) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (i) through (viii) of Section 10.01) and (ii) to the extent
that Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters.

Without limiting the provisions of Section 9.09, each of the Lenders and the L/C
Issuer irrevocably authorizes the Administrative Agent, at its option and in its
discretion,

 

114



--------------------------------------------------------------------------------

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is transferred or to be transferred as part of or
in connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) that is owned by a Person other than a Loan Party, including
vessels under construction for third parties pursuant to a contract, that are
held by a Loan Party as a bailee for such other Person, or (iv) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (ii) of Section 7.01(f) or Section 7.01(i);
and

(c)    to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10.

Notwithstanding the foregoing, the Administrative Agent, the Lenders and L/C
Issuer acknowledge and agree that (x) in the event that any Subsidiary ceases to
be a direct or indirect Subsidiary of the Borrower as a result of a transaction
permitted by this Agreement, then such Subsidiary shall automatically be fully
and finally released from its obligations hereunder without any further action
of the Administrative Agent, the Lenders, or the L/C Issuer, and (y) upon the
transfer of any Collateral to a Person that is not a Loan Party pursuant to a
Disposition permitted by this Agreement, the Security Interest (as defined in
the Security Agreement) and Liens as to any such Collateral granted by the Loan
Documents shall be deemed to be released automatically without any further
action of the Administrative Agent, the Lenders, or the L/C Issuer upon the
consummation of such Disposition (it being understood and agreed, for the
avoidance of doubt, that (A) Railcar Sales in the Ordinary Course of Business
are transactions expressly permitted under the Loan Documents and that the
Administrative Agent’s Security Interest (as defined in the Security Agreement)
and Liens in any railcars (but not the proceeds thereof) shall be automatically
released without any further action of the Administrative Agent, the Lenders, or
the L/C Issuer in connection with any such Railcar Sales in the Ordinary Course
of Business, and (B) upon the sale of a lease of railcars and all railcars that
are Collateral that are subject to such lease pursuant to a Disposition
permitted by this Agreement, the Administrative Agent’s Security Interest and
Liens in such railcars and such lease (but not the proceeds thereof) shall be
automatically released without any further action of the Administrative Agent,
the Lenders, or the L/C Issuer), and, in each instance, the Administrative Agent
shall promptly upon written request from the Borrower, and at the expense of the
Borrower, take all necessary action to document the full and final release of
such Loan Party or Collateral, as applicable, under the Loan Documents.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

115



--------------------------------------------------------------------------------

9.11    Treasury Management Agreements and Swap Contracts.

No Lender or Affiliate of a Lender providing Treasury Management Agreements or
Swap Contracts that obtains the benefit of Section 8.03, the Subsidiary Guaranty
or any Collateral by virtue of the provisions hereof or any Loan Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Subsidiary Guaranty or any Loan Document) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Treasury Management Agreements and Swap Contracts
except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender providing Treasury
Management Agreements or Swap Contracts, as the case may be. The Administrative
Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under any such
Treasury Management Agreements or such Swap Contracts in the case of the
termination of the Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) arising under the Loan Documents.

9.12    ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection

 

116



--------------------------------------------------------------------------------

(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) subclause (i) in the immediately preceding
subsection (a) is true with respect to a Lender or (2) a Lender has provided
another representation, warranty and covenant in accordance with subclause
(iv) in the immediately preceding subsection (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or the
Arranger or any of their respective Affiliates is a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01    Amendments, Etc.

(a)    Except as provided in subsections (b) and (c) below, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Loan Party therefrom,
shall be effective unless in writing signed by the Required Lenders and the
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (D) of the second proviso to
this Section 10.01(a)) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

117



--------------------------------------------------------------------------------

(iv)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;

(v)    amend Section 1.05 or the definition of “Alternative Currency” without
the written consent of each Lender that is obligated to make Credit Extensions
in such Alternative Currency;

(vi)    change the definition of “Required Lenders”, or change any provision of
this Section 10.01(a) without the written consent of each Lender directly and
adversely affected thereby;

(vii)    except in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender whose Obligations are Guaranteed
thereby; or

(viii)    release all or substantially all of the Collateral in any transaction
or series of related transactions without the written consent of each Lender
whose Obligations are secured by such Collateral;

and, provided further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (B) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (C) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

(b)    Notwithstanding any provision herein to the contrary: (i) the
Administrative Agent and the Borrower may jointly amend, modify or supplement
this Agreement or any other Loan Document to cure or correct administrative
errors or omissions, any ambiguity, omission, defect or inconsistency or to
effect administrative changes, and such amendment shall become effective without
any further consent of any other party to such Loan Document so long as (A) such
amendment, modification or supplement does not adversely affect the rights of
any Lender or other holder of Obligations in any material respect and (B) the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment,
(ii) the Fee Letter

 

118



--------------------------------------------------------------------------------

may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto; (iii) the Administrative Agent and the Borrower may
amend this Agreement as contemplated by and in accordance with Section 3.07, and
(iv) the holders of a majority of the Term Loan Commitments may waive any
condition precedent set forth in Section 4.03.

(c)    Notwithstanding anything to the contrary in this Agreement:

(i)    pursuant to one or more offers (each, an “Extension Offer”) made from
time to time by the Borrower to all Lenders, the Borrower is hereby permitted to
consummate from time to time transactions with individual Lenders that accept
the terms contained in such Extension Offers to extend the maturity date of each
such Lender’s Loans and/or Commitments (each, an “Extension”), so long as no
Default nor any Event of Default shall exist at the time the notice in respect
of an Extension Offer is delivered to the applicable Lenders, and no Default nor
any Event of Default shall exist immediately prior to or after giving effect to
the effectiveness of any Extension;

(ii)    no consent of any Lender or the Administrative Agent shall be required
to effectuate any Extension, other than the consent of each Lender agreeing to
such Extension;

(iii)    all obligations in respect of an Extension shall be (A) Obligations
under this Agreement and the other Loan Documents that are secured by the
Collateral and guaranteed on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents and (B) on terms
no more favorable, taken as a whole, to the existing Loan and/or Commitments
(other than with respect to (1) maturity, (2) pricing, (3) covenants or other
provisions applicable only to periods after the Maturity Date and (4) if the
existing Lenders also receive the benefit of such more restrictive terms); and

(iv)    the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower to accomplish the Extensions set forth in
this Section 10.01(b).

10.02    Notices; Effectiveness; Electronic Communication.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

119



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY (AS DEFINED BELOW) IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

120



--------------------------------------------------------------------------------

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities Laws.

(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice given by or on behalf
of the Borrower. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition
of the Default Rate) preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in

 

121



--------------------------------------------------------------------------------

accordance with Section 10.08 (subject to the terms of Section 2.14), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.14, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, enforcement and collection, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or the
L/C Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
collection, enforcement, workout, restructuring or negotiations in respect of
such Loans or Letters of Credit; provided that pursuant to this clause (a), the
Borrower shall not be required to reimburse such fees, charges and disbursements
of more than one primary counsel to the Administrative Agent, the L/C Issuer and
all the Lenders, taken as a whole, and if necessary, one special counsel and one
local counsel in each relevant jurisdiction, to the Administrative Agent, the
L/C Issuer and the Lenders, taken as a whole, unless the representation of one
or more Lenders by such counsel would be inappropriate due to the existence of
an actual or perceived conflict of interest, in which case, upon prior written
notice to the Borrower, the Borrower shall also be required to reimburse the
reasonable out-of-pocket fees, charges and disbursements of one additional
counsel to such affected Lenders in each relevant jurisdiction.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arranger, each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (limited, in the case of legal fees and expenses of counsel, to the
fees, charges and disbursements of one primary counsel to the Indemnitees, taken
as a whole, and if reasonably necessary, one special counsel and one local
counsel in each relevant jurisdiction, to the Indemnitees, taken as a whole,
unless the representation of one or more Indemnitees by such counsel would be
inappropriate due to the existence of an actual or perceived conflict of
interest, in which case, upon prior written notice to the Borrower, the Borrower
shall also be required to reimburse the reasonable out-of-pocket fees, charges
and disbursements of one additional counsel to such affected Indemnitees in each
relevant jurisdiction), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Loan Party) arising out of, in
connection with,

 

122



--------------------------------------------------------------------------------

or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee (or any of its Related Indemnified
Parties), (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction or (z) any dispute solely
among the Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as Administrative Agent or Arranger or any
similar role under this Agreement or any other Loan Document and other than any
claims arising out of any act or omission of the Borrower or any of its
Affiliates. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
the L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(e).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Borrower, any agent nor any Lender shall assert, and
each hereby waives, and acknowledges that no other Person shall have, any claim
against any other party hereto (or any Indemnitee or any Loan Party), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit

 

123



--------------------------------------------------------------------------------

or the use of the proceeds thereof (other than in respect of any such damages
incurred or paid by an Indemnitee to a third party and to which such Indemnitee
is otherwise entitled to indemnification as provided above). No Indemnitee shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor together with customary invoice
supporting reimbursement or payment.

(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

10.05    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

10.06    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

124



--------------------------------------------------------------------------------

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than (x) $5,000,000 in the case of any assignment in
respect of a Revolving Commitment (and the related Revolving Loans thereunder)
and (y) $1,000,000 in the case of any assignment in respect of the Term Loan
Commitments or Term Loan, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)    Proportional Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its Revolving Commitment (and the related Revolving Loans thereunder)
and its outstanding Term Loans on a non-pro rata basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Commitment if such assignment is to a Person that is not a Lender
with a Commitment in respect of the applicable facility subject to such
assignment, an

 

125



--------------------------------------------------------------------------------

Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit issued (or to be issued) by the L/C Issuer; and

(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Line Loans made (or to be made) by the Swing Line Lender.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning

 

126



--------------------------------------------------------------------------------

Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.    Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this

 

127



--------------------------------------------------------------------------------

Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive unless the sale of such participation is made with the Borrower’s prior
written consent. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.    To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)    Resignation after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Commitment and Revolving Loans pursuant to subsection (b) above, Bank of America
may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as the L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as the L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to make Revolving Loans that are Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as the Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make
Revolving Loans that are Base Rate Committed Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in

 

128



--------------------------------------------------------------------------------

substitution for the applicable Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.

10.07    Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its and
its Affiliates’ Related Parties (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as, or at least as
restrictive as, those of this Section, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to become a
Lender pursuant to Section 2.15 or (ii) any actual or prospective counterparty
(or its Related Parties) to any swap or derivative transaction relating to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating any Loan
Party or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent and the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

129



--------------------------------------------------------------------------------

10.08    Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender, the L/C Issuer
or their respective Affiliates, irrespective of whether or not such Lender, the
L/C Issuer or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office or Affiliate of such
Lender or the L/C Issuer different from the branch or office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10    Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without

 

130



--------------------------------------------------------------------------------

limiting the foregoing, to the extent a manually executed counterpart is not
specifically required to be delivered under the terms of any Loan Document, upon
the request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

10.11    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

10.13    Replacement of Lenders.

If (a) any Lender requests compensation under Section 3.04, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
gives a notice pursuant to Section 3.02 (which has not been revoked), (d) any
Lender is a Non-Consenting Lender or (e) any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(i)    the Administrative Agent shall have received the assignment fee specified
in Section 10.06(b);

(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

131



--------------------------------------------------------------------------------

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv)    such assignment does not conflict with applicable Laws; and

(v)    in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

For the avoidance of doubt, the interpretation of the provisions of the American
Railcar Acquisition Agreement, including with respect to satisfaction of the
conditions contained therein, whether the American Railcar Acquisition has been
consummated as contemplated by the American Railcar Acquisition Agreement, any
interpretation of “Business Material Adverse Effect” (as defined in the American
Railcar Acquisition Agreement) and any determination of whether a “Business
Material Adverse Effect” (as defined in the American Railcar Acquisition
Agreement) has occurred or could reasonably be expected to occur, and whether
the representations made regarding, or made by or on behalf of, American Railcar
Industries, Inc. in the American Railcar Acquisition Agreement (including any
Specified Acquisition Agreement Representations) are accurate and whether as a
result of any inaccuracy thereof the Borrower (or any of its Affiliates) has the
right to terminate its or their obligations under the American Railcar
Acquisition Agreement or the right to not consummate the transactions
contemplated by the American Railcar Acquisition Agreement and all issues,
claims and disputes concerning the construction, validity, interpretation and
enforceability of the American Railcar Acquisition Agreement and the exhibits
and schedules thereto shall, in each case, be governed by and interpreted and
enforced in accordance with the laws of the State of Delaware, without giving
effect to any choice of law or conflict of laws rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

 

132



--------------------------------------------------------------------------------

(b)    SUBMISSION TO JURISDICTION EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE COURTS OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.

(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS

 

133



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    USA PATRIOT Act Notice.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act.

10.17    Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.18    Statutory Notice.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE LENDERS
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

 

134



--------------------------------------------------------------------------------

10.19    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges the other Loan Parties’ understanding, that: (i) (A)
the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arranger and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arranger and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger
and each Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arranger, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger nor any lender has any obligation to disclose any of such interests to
the Loan Parties and their respective Affiliates. To the fullest extent
permitted by Law, each of the Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Arranger and each Lender
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.20    Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement, any other document executed in connection herewith and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, the L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, the L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

10.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

 

135



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.22    Amendment and Restatement of Existing Credit Agreement.

The parties to the Existing Credit Agreement each hereby agrees that, at such
time as this Agreement shall have become effective pursuant to the terms of
Article IV, (a) the Existing Credit Agreement automatically shall be deemed
amended, superseded and restated in its entirety by this Agreement and (b) the
Commitments under the Existing Credit Agreement and as defined therein
automatically shall be replaced with the Commitments hereunder. This Agreement
is not a novation of the Existing Credit Agreement. The promissory notes
executed and delivered by the Borrower under the Existing Credit Agreement are
hereby cancelled and shall be deemed replaced with the Notes issued hereunder.
This amendment and restatement has been effected in accordance with the terms of
the Existing Credit Agreement.

10.23    Acknowledgement Regarding any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the

 

136



--------------------------------------------------------------------------------

same extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 10.23, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[SIGNATURE PAGES FOLLOW]

 

137